           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 1 of 81




AMINI LLC
131 West 35th Street, 12th Floor
New York, New York 10001
Tel: (212) 490-4700
bamini@aminillc.com
Bijan Amini, Esq.
Avery Samet, Esq.


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :
                                                               :
         TRANSCARE CORPORATION, et al.,                        :
                                                               :
                                                               :
                                    Debtors.                   :
---------------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                               :
Trustee for the Estates of TransCare                           :
Corporation, et al.,                                           :
                                                               :   20-cv-06523 (LAK)
                                    Plaintiff,                 :
                                                               :   (Case No. 16-10407 (SMB)
                  - against -                                  :   (Adv. Proc. No. 18-1021 (SMB))
                                                               :
LYNN TILTON, PATRIARCH PARTNERS                                :
AGENCY SERVICES, LLC, PATRIARCH                                :
PARTNERS, LLC, PATRIARCH PARTNERS                              :
MANAGEMENT GROUP, LLC, ARK II CLO                              :
2001-1 LIMITED, TRANSCENDENCE                                  :
TRANSIT, INC., and TRANSCENDENCE                               :
TRANSIT II, INC.,                                              :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x


                PLAINTIFF’S RESPONSE TO DEFENDANT LYNN TILTON’S
               OBJECTIONS TO THE BANKRUPTCY COURT’S POST-TRIAL
                   FINDINGS OF FACT AND CONCLUSIONS OF LAW
              Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 2 of 81




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES ..................................................................................................... III

GLOSSARY OF CITATIONS TO THE TRIAL RECORD .................................................. IX

INTRODUCTION ........................................................................................................................ 1

STATEMENT OF THE CASE .................................................................................................... 4

THE BANKRUPTCY COURT’S DECISION ......................................................................... 10

STANDARDS OF REVIEW OF TILTON’S OBJECTION................................................... 16

RESPONSE TO SPECIFIC OBJECTIONS TO FACTUAL FINDNGS .............................. 20

          A. Relevant Background .................................................................................................. 20

               1. TransCare’s Business ............................................................................................ 20

               2. TransCare’s Debt Structure................................................................................... 21

               3. TransCare’s Management Structure ..................................................................... 22

          B. Tilton Maintained Exclusive Control over the Foreclosure (Obj. No. 12) ................. 23

          C. Tilton Engaged No Independent Advisors to Appraise or Market the
             Foreclosed Assets (Obj. Nos. 10 and 18).................................................................... 26

          D. The Transcendence Projections Were Well Supported (Obj. No. 27) ........................ 27

          E. After the Sale, Tilton Controlled and Operated Transcendence ................................. 32

               1. Tilton Conceded That the Foreclosure and Sale to Transcendence
                  Took Effect ........................................................................................................... 32

               2. Transcendence Operated Its Business Lines Until Tilton Decided to Stop .......... 33

          F. Dr. Arnold Provided a Responsible Estimate of Damages ......................................... 35

ARGUMENT ............................................................................................................................... 39

     I. THE COURT SHOULD OVERRULE THE OBJECTION TO THE
        BANKRUPTCY COURT’S DETERMINATION THAT TILTON BREACHED
        HER FIDUCIARY DUTY OF LOYALTY ...................................................................... 39

          A. Tilton Owed a Duty of Loyalty and Good Faith to TransCare ................................... 39

          B. The Entire Fairness Test Governs Whether Tilton Breached Her Fiduciary Duty ..... 40


                                                                     i
             Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 3 of 81




               1. Tilton Concedes That the Bankruptcy Court Correctly Determined that
                  Entire Fairness Is Delaware’s Most Onerous Standard of Review ....................... 41

               2. Tilton Concedes That the Bankruptcy Court Correctly Determined that
                  Entire Fairness Is an Objective, Not a Subjective, Test ........................................ 41

               3. Tilton Concedes That She Bore the Burden of Proof ........................................... 43

          C. Tilton Failed to Prove Fair Dealing ............................................................................ 43

               1. Tilton Controlled Every Aspect of the Transcendence Transaction ..................... 43

               2. TransCare’s Financial Situation Did Not Relieve Tilton From Fair Dealing ....... 44

               3. Tilton Failed to Explore Disinterested Options .................................................... 47

               4. Tilton Did Not Rely on Carl Marks for the Tilton Plan ........................................ 50

               5. The Timing of the Foreclosure Was Driven by Tilton’s Self-Dealing ................. 52

          D. Tilton Failed to Prove Fair Price ................................................................................. 52

     II. THE COURT SHOULD OVERRULE THE OBJECTION TO THE BANKRUPTCY
         COURT’S DETERMINATION OF DAMAGES ............................................................. 55

          A. The Bankruptcy Court Correctly Determined Delaware Law for Damages
             for Breach of the Duty of Loyalty............................................................................... 55

          B. Loyalty Breaches Entitle the Plaintiff to Rescissory Damages .................................. 57

          C. The Trustee Made a Responsible Estimation of Damages ......................................... 58

               1. The Transcendence Projections Provided a Responsible Basis Upon
                  Which to Value the Foreclosed Assets ................................................................. 58

               2. Dr. Arnold Selected a Responsible Range of EBITDA Multiples........................ 65

          D. Tilton Offered No Competing Methodology to Value the Transcendence Assets ..... 67

          E. The Bankruptcy Court’s Other Damages Rulings Were Correct................................ 69

CONCLUSION ........................................................................................................................... 71




                                                                   ii
             Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 4 of 81




                                             TABLE OF AUTHORITIES

Cases                                                                                                                    Page(s)

Advisors, LLC (In re Katy Indus., Inc.),
   590 B.R. 628 (Bankr. D. Del. 2018) .......................................................................................57

Arkansas Teacher Ret. Sys. v. Alon USA Energy, Inc.,
   2019 WL 2714331 (Del. Ch. June 28, 2019) ........................................................42, 43, 44, 45

Basho Techs. Holdco B, LLC v. Georgetown Basho Inv'rs, LLC,
   2018 WL 3326693 .......................................................................................................... Passim

Bomarko, Inc. v. Int’l Telecharge, Inc. (“Bomarko I”),
   794 A.2d 1161 (Del. Ch. 1999) ....................................................................................... Passim

Brundle ex rel. Constellis Employee Stock Ownership Plan v. Wilmington Trust N.A.,
   241 F. Supp. 3d 610 (E.D. Va. 2017) .....................................................................................70

Burtch v. Opus, LLC (In re Opus E., LLC),
   528 B.R. 30 (Bankr. D. Del. 2015) .........................................................................................42

Cede & Co. v. Technicolor, Inc.,
   634 A.2d 345 (Del. 1993) ...........................................................................................40, 53, 56

Cede & Co. v. Technicolor, Inc.,
   2003 WL 23700218 (Del. Ch. Dec. 31, 2003) ........................................................................60

Chemipal Ltd. v. Slim-Fast,
   350 F. Supp. 2d 582 (D. Del. 2004) ........................................................................................66

Cinerama, Inc. v. Technicolor, Inc.,
   663 A.2d 1134 (Del. Ch. 1994) ...............................................................................................49

Cinerama, Inc. v. Technicolor, Inc.,
   663 A.2d 1156 (Del. 1995) .....................................................................................................53

Citron v. E.I. Du Pont de Nemours & Co.,
    584 A.2d 490 (Del. Ch. 1990) .................................................................................................45

Continuing Creditors Comm. of Star Telecomms., Inc. v. Edgecomb,
   385 F. Supp. 2d 449 (D. Del. 2004) ........................................................................................57

Doft & Co. v. Travelocity.com Inc.,
   2004 WL 1152338 (Del. Ch. May 20, 2014) ....................................................................61, 62




                                                                iii
             Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 5 of 81




Donovan v. Bierwirth,
   754 F.2d 1049 (2d Cir. 1985) ..................................................................................................69

FrontFour Capital Grp. LLC v. Taube,
   2019 WL 1313408 (Del. Ch. Mar. 11, 2019) ..........................................................................42

Gen. Motors Corp. v. City of New Castle,
   2000 WL 33113802 (Del. Super. Ct. Dec. 16, 2000) .......................................................66, 68

Gentile v. Rossette,
   2010 WL 2171613 (Del. Ch. May 28, 2010) ..........................................................................64

Gesoff v. IIC Indus., Inc.,
   902 A.2d 1130 (Del. Ch. 2006) .........................................................................................42, 55

Golight, Inc. v. Wal-Mart Stores, Inc.,
   355 F.3d 1327 (Fed. Cir. 2004) ...............................................................................................70

Hart v. Rick's Cabaret Int'l, Inc.,
   60 F. Supp. 3d 447 (S.D.N.Y. 2014) .......................................................................................69

Hausman v. Buckley,
   299 F.2d 696 (2d Cir. 1962) ....................................................................................................40

Henkel of America, Inc. v. Bell,
   2020 WL 4919998 (6th Cir. Aug. 21, 2020) ...........................................................................57

HMG/Courtland Props., Inc. v. Gray,
  749 A.2d 94 (Del. Ch. 1999) ...................................................................................................53

In re Appraisal of Dole Food Co., Inc.,
    114 A.3d 541 (Del. Ch. 2014) .................................................................................................64

In re Cornerstone Therapeutics Inc. Stockholder Litig.,
    115 A.3d 1173 (Del. 2015) .....................................................................................................43

In re Del Monte Foods Co. S’holders Litig.,
    25 A.3d 813 (Del. Ch. 2011) .............................................................................................50, 58

In re DSI Renal Holdings, LLC,
    574 B.R. 446 (Bankr. D. Del. 2017) .......................................................................................54

In re El Paso Corp. Shareholder Litig.,
    41 A.3d 432 (Del. Ch. 2012) ...................................................................................................58




                                                                 iv
             Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 6 of 81




In re Loral Space & Comms. Inc.,
    2008 WL 4293781 (Del. Ch. Sept. 19, 2008) .........................................................................49

In re MAXXAM, Inc.,
    1997 WL 187317 (Del. Ch. Apr. 4, 1997) ..............................................................................41

In re Opus East LLC,
    698 Fed. App’x 711 (3d Cir. 2017) .............................................................................41, 42, 43

In re PetSmart, Inc.,
    2017 WL 2303599 (Del. Ch. May 26, 2017) ....................................................................61, 66

In re Rural Metro Corp. S’Holders Litig.,
    88 A.3d 54 (Del. Ch. 2014) .........................................................................................50, 58, 59

In re The Brown,
    386 B.R. 37 (Bankr. D. Del. 2008) .........................................................................................41

In re Vision Hardware Grp., Inc.,
    669 A.2d 671 (Del. Ch. 1995) ...........................................................................................48, 49

Int’l Telecharge, Inc. v. Bomarko, Inc. (“Bomarko II”),
    766 A.2d 437 (Del. 2000) .......................................................................................................13

Kahn v. Household Acquisition Corp.,
   591 A.2d 166 (Del. 1991) .......................................................................................................54

Kahn v. Lynch Commc’ns Sys., Inc.,
   638 A.2d 1110 (Del. 1994) .....................................................................................................41

Kahn v. Tremont Corp.,
   694 A.2d 422 (Del. 1997) .......................................................................................................55

LaMonica v. Tilton, (In re TransCare Corp.),
   592 B.R. 272 (Bankr. S.D.N.Y. 2018) .......................................................................................8

LaMonica v. Tilton, (In re TransCare Corp.),
   602 B.R. 234 (Bankr. S.D.N.Y. 2019) ......................................................................................8

Lawson v. Ford Motor Co. (In re Roblin Indus., Inc.),
   78 F.3d 30 (2d Cir. 1996) .................................................................................................54, 55

Marvel Characters, Inc. v. Simon,
  310 F.3d 280 (2d Cir. 2002) ....................................................................................................19




                                                                  v
             Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 7 of 81




Merritt v. Colonial Food, Inc.,
   505 A.2d 757 (Del. Ch. 1986) .................................................................................................43

Messer v. Peykar Int’l Co.,
   510 B.R. 31 (S.D.N.Y. 2018) ......................................................................................17, 20, 21

Meyer v. Berkshire Life Ins. Co.,
  250 F. Supp. 2d 544 (D. Md. 2003) ........................................................................................69

Milbank, Tweed, Hadley & McCloy v. Boon,
   13 F.3d 537 (2d Cir. 1994) ......................................................................................................57

Montana v. United States,
  440 U.S. 147, 99 S. Ct. 970 (1979) ................................................................................. Passim

Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Investcorp S.A.,
    137 F. Supp. 2d 502 (S.D.N.Y. 2001) .....................................................................................41

Oliver v. Bos. Univ.,
   2006 WL 1064169 (Del. Ch. Apr. 14, 2006) ..............................................................46, 47, 71

Paradee v. Paradee,
   2010 WL 3959604 (Del. Ch. Oct. 5, 2010) ............................................................................69

Pereira v. Cogan,
   52 Fed. App’x 536 (2d Cir. 2002) .....................................................................................41, 43

Pereira v. Cogan,
   267 B.R. 500 (S.D.N.Y. 2001) ....................................................................................42, 43, 45

Pinkney v. Progressive Home Health Servs.
   2008 WL 2811816 (S.D.N.Y. July 21, 2008) .........................................................................18

Prescott Group Small Cap, L.P. v. Coleman Co. Inc.,
   2004 WL 2059515 (Del. Ch. Sept. 8, 2004) ...........................................................................62

Reis v. Hazelett Strip-Casting Corp.,
   28 A.3d 442 (Del. Ch. 2011) ........................................................................................... Passim

Related Cos., L.P. v. Ruthling,
   2018 WL 3315728 (S.D.N.Y. July 5, 2018) ...........................................................................43

S. Muoio & Co. LLC v. Hallmark Entm’t Invests. Co.,
    2011 WL 863007 (Del. Ch. Mar. 9, 2011) ..............................................................................48




                                                                 vi
              Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 8 of 81




Solomon v. Armstrong,
   747 A.2d 1098 (Del. Ch.1999) ................................................................................................42

Stone v. Ritter,
   911 A.2d 362 (Del. 2006) .......................................................................................................40

Strassburger v. Earley,
    752 A.2d 557 (Del. Ch. 2000) .....................................................................................41, 43, 44

Summa Corp. v. Trans World Airlines, Inc.,
   540 A.2d 403 (Del. 1988) .......................................................................................................53

Sure-Snap Corp. v. State Street Bank & Trust Co.,
   948 F.2d 869 (2d Cir. 1991) ....................................................................................................19

Thorpe by Castleman v. CERBCO, Inc.,
   676 A.2d 436 (Del. 1996) ...........................................................................................12, 56, 66

U.S. v. Radatz,
   447 U.S. 667, 100 S. Ct. 2406 (1980) .....................................................................................17

Union Ill. 1995 Inv. Ltd. P'ship v. Union Fin. Grp., Ltd.,
   847 A.2d 340 (Del. Ch. 2004) .................................................................................................63

United States v. Nysco Labs. Inc.,
   318 F.2d 817 (2d Cir. 1963).....................................................................................................19

Weinberger v. UOP, Inc.,
   457 A.2d 701 (Del. 1983) ......................................................................................41, 44, 45, 57

William Penn P’ship v. Saliba,
   13 A.3d 749 (Del. 2011) .............................................................................................41, 44, 55

Statutes

11 U.S.C. § 547 ..............................................................................................................................17

11 U.S.C. § 550 .............................................................................................................................17

28 U.S.C. § 157(c)(1) ....................................................................................................................17

28 U.S.C. § 157(b)(1) ...................................................................................................................19

Bankruptcy Code § 363 ..........................................................................................................47, 48

N.Y. Debt. & Cred. Law § 276-a ..................................................................................................16



                                                                      vii
              Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 9 of 81




Rules

Bankr. R. 9033(d) .........................................................................................................................17

Fed. R. Civ. P. 72(b) ......................................................................................................................17




                                                                    viii
        Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 10 of 81




                  GLOSSARY OF CITATIONS TO THE TRIAL RECORD

DX                        Defendants’ trial exhibits

Husson Tr. (LaMonica)     Designated deposition testimony of John Husson, the Rule 30(b)(6)
                          witness of Wells Fargo, N.A., taken in the Adversary Proceeding
                          in the Bankruptcy Court, Adv. Pro. No. 18-1021

JX                        Joint trial exhibits

Leland Tr.                Deposition testimony of Glenn Leland, TransCare’s former CEO

PX                        Plaintiff’s trial exhibits

Stipulation No.           Numbered paragraphs in the Stipulated Facts section of the May
                          14, 2019 Joint Pretrial Order (Doc. No. 85) at pages 6-15


Tr. Month/Day             Official transcripts of the trial conducted on July 22, 23, 24, August
(e.g., “Tr. 7/22”)        8, 13 and 14, 2019. “A.M.” and “P.M.” refer to the morning and
                          afternoon sessions, respectively, of the July 22 and 23, and August
                          13 and 14 trial days.




                                             ix
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 11 of 81




                                      INTRODUCTION

       This action concerns the sale by a corporate fiduciary of corporate assets to herself. After

a six-day trial, the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”) found that defendant Lynn Tilton, the sole director of TransCare Corp. and

its subsidiary companies, (“TransCare”), breached her fiduciary duty to the company. (Doc. 1,

Case No. 20-6523, Post-Trial Findings of Fact and Conclusions of Law (“PFC”)). The Bankruptcy

Court found that Tilton failed to meet her burden under Delaware law to establish that she engaged

in fair dealing and paid a fair price when she transferred TransCare’s valuable business lines to

herself on the eve of TransCare’s bankruptcy filing. The Bankruptcy Court assessed $41.8 million

of damages against Tilton based upon the value that TransCare could have realized through the

arms-length sale of the same assets under the same plan but in a disinterested manner.

       By this Objection brought pursuant to Bankruptcy Rule 9033 (Doc. 3, Case No. 20-6523)

(the “Objection”), Tilton has identified thirty-two findings made by the Bankruptcy Court to which

she seeks de novo review by this Court. (Id. at Ex. F). Twenty-eight objections seek de novo

review of the Bankruptcy Court’s factual findings. The Court should overrule these objections

because each finding is well-supported by the record.

       Of the remaining objections, three claim that the Bankruptcy Court improperly considered

the earnings potential of the assets which Tilton transferred to herself when considering whether

Tilton paid a fair price for the assets. The Court should overrule these objections because the

assets were business lines which held profitable long-term contracts with hospitals and

municipalities. One objection claims that the Bankruptcy Court improperly deducted $800,000

from a deduction from the damage award. Here too, the Bankruptcy Court was correct.




                                                1
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 12 of 81




       Otherwise, Tilton’s 99-page objection is notable for how little of the Bankruptcy Court’s

decision she actually challenges. Tilton does not object to the Bankruptcy Court’s determination

that she owed a fiduciary duty of loyalty to TransCare under Delaware law. Tilton does not object

to the Bankruptcy Court’s determination that she consummated a self-interested transaction on

February 24, 2016 when she sold three of TransCare’s operating business lines, plus all of its

ambulances, to entities owned by herself. Tilton does not object to the Bankruptcy Court’s

determination that Delaware law placed the burden of proof on her to prove that the transaction

met the ‘entire fairness test,’ Delaware’s most exacting standard of corporate review. Tilton does

not object to the Bankruptcy Court’s determination that this test required her to prove that she

engaged in objectively fair dealing with TransCare, such as engaging an independent

subcommittee of the board of directors or engaging independent attorneys and investment bankers

to appraise the assets and negotiate a sale with her. Tilton does not object to the Bankruptcy

Court’s determination the entire fairness test also required her to prove fair price but that she put

on no valuation, and indeed her rebuttal expert admitted that he had no knowledge of the

transaction. Instead, Tilton argues that her subjective beliefs and good faith should satisfy her

burden of proof on these factors. Under Delaware law, they do not.

       Tilton certainly objects to the Bankruptcy Court’s determination of damages, but here too,

Tilton objects to little of the damage analysis undertaken by the Bankruptcy Court. Tilton does

not object to the Bankruptcy Court’s determination that the Trustee bore the burden to present only

a responsible estimate of damages in light of the uncertainty created by Tilton’s self-dealing.

Instead, Tilton objects to a straw-man argument of her own creation that the Trustee failed to

present a valuation of TransCare for the assets which Tilton sold to herself. But, as the Bankruptcy




                                                 2
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 13 of 81




Court correctly found, the Trustee’s expert offered an opinion of the value of the assets Tilton took

from TransCare based upon Tilton’s own projected value of the business.

        That is precisely the analysis required under Delaware law for breaches of the duty of

loyalty. As discussed above, Delaware law places the burden of proof on Tilton to demonstrate

that she valued fairly and paid a fair price for the assets that she sold to herself. Once Tilton fails

to establish this fair valuation, the Trustee has the burden to present a damage analysis in light of

Tilton’s failure to conduct a valuation or to explore sale options. Here, the Trustee’s damages

expert, Dr. Jonathan Arnold valued the foreclosed assets based upon Tilton’s own projections and

assumptions for those assets.      Dr. Arnold used Tilton’s business plan, prepared by Tilton’s

financial analysts, endorsed and checked by Tilton, and provided by Tilton to counterparties. Dr.

Arnold used Tilton’s identification of comparable companies and precedential transactions, which

he validated as well, to arrive at a range of EBITDA multiples for such assets during February

2016.

        As a result, there is nothing “eye-popping” about the recommended $41.8 million in

damages. Tilton internally claimed to value the same assets at $22 million and was further willing

to put $10 million of her own money behind the new venture (for comparison only, the Trustee

was able to obtain nearly $20 million in liquidation for TransCare’s assets). Tilton’s witnesses

testified that the assets were extremely valuable in so far as they constituted businesses with long-

term contracts to provide ambulance services to hospitals and municipalities, plus the exclusive

contract to provide paratransit services for the City of New York. While TransCare was certainly

in financial distress during the period under consideration, Tilton sought to preserve these valuable

business lines for her own benefit, free and clear of TransCare’s other secured and unsecured

obligations. In her own words, “It is because this new business makes sense that I would




                                                  3
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 14 of 81




personally be providing all the new working capital for this business myself, personally.” (PFC at

59).

         The Court should overrule the Objection.

                                       STATEMENT OF THE CASE

         On the evening of February 24, 2016, TransCare Corp. and ten of its subsidiary companies

(the “Initial Debtors”) filed petitions for bankruptcy protection under chapter 7 of the Bankruptcy

Code. (PFC at 31). On February 25, 2016, Salvatore LaMonica was appointed as interim chapter

7 trustee of the Initial Debtors. (Id. at 32). On April 25, 2016, TransCare Pennsylvania, Inc., TC

Hudson Valley Ambulance Corp., and TC Ambulance Corp. (the “Subsequent Debtors”) filed

chapter 7 petitions. (Id. at 36). Mr. LaMonica serves as Trustee of the estates the Subsequent

Debtors and the Initial Debtors, and their bankruptcy cases have been and continue to be jointly

administered in the Bankruptcy Court. (Id.).

         On February 22, 2018, the Trustee commenced this action as an Adversary Proceeding in

the Bankruptcy Court against Tilton, Patriarch Partners Administrative Services, LLC (“PPAS”),

Patriarch Partners, LLC, Patriarch Partners Management Group, LLC, Ark II CLO 2001-Limited

(“Ark II”), Transcendence Transit, Inc. and Transcendence Transit II Inc. (collectively,

“Transcendence”). (Doc. 1).1 Each of the corporate defendants are solely owned, managed and

controlled by Lynn Tilton and are headquartered at her office at 1 Liberty Plaza in downtown

Manhattan. (PFC at 4-5). Throughout this action, they have been represented by the same counsel.

For the Court’s ease, the Trustee summarizes the various parties as follows:

                 Tilton – Tilton formed, owns and manages all of the “Patriarch” and “Ark” entities.
                  At all relevant times she served as the sole director of TransCare. (PFC at 4).


1
         Unless otherwise indicated, all docket references (“Doc.”) are to the Adversary Proceeding in the Bankruptcy
Court, Adv. Pro. No. 18-1021. The initial complaint also asserted claims against other “Patriarch” entities controlled
by Tilton, which were subsequently dismissed.


                                                          4
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 15 of 81




              PPAS – served as Administrative Agent under a 2003 Credit Agreement between
               TransCare, as borrower, the Term Loan Lenders (defined below) as lenders and
               PPAS (as administrative agent) (the “Term Loan”). During the relevant period,
               there were six lenders under the Term Loan: (i) Ark Investment Partners LP (a
               Tilton owned entity), (ii) Zohar CDO 2003-1 Ltd., Zohar II 2005-1 Ltd., and Zohar
               III, Ltd. (the “Zohar Funds”), which were then controlled by Tilton, (iii) Credit
               Suisse Alternative Capital, Inc. (“Credit Suisse”) and (iv) First Dominion Funding
               I (“First Dominion”) (Credit Suisse acted as collateral manager for First Dominion)
               (collectively, the “Term Loan Lenders”). (PFC at 5).

              Ark II – is a Cayman Islands company, which owns 55.7% of TransCare’s equity.
               (PFC at 4). On February 10-11, 2016, Ark II entered into a Credit Agreement with
               TransCare under circumstances discussed below. (PFC at 23-24).

              Patriarch Partners LLC and Patriarch Management Group LLC – entities
               through which Tilton employed the financial, operational and legal personnel
               through which Tilton managed TransCare, including Michael Greenberg, a
               financial analyst, Jean-Luc Pelissier, an operational platform leader and Brian
               Stephen, an attorney who supported Tilton in all legal matters regarding Patriarch
               entities. (PFC at 9). “These Patriarch employees reported directly to Tilton,
               independently of TransCare management, regarding the operations and finances of
               TransCare.” (PFC at 9).

              Transcendence – Tilton formed and served as the sole director of both
               Transcendence entities.

       The Trustee’s surviving claims arise from a transaction executed by Tilton between

February 5 and February 24, 2016. Throughout 2015 and early 2016, TransCare had experienced

financial distress, which had grown increasingly severe. (PFC at 9-10). By December 2016, Tilton

decided to sell TransCare and sought a deal with TransCare’s other secured lender, Wells Fargo

(defined below) whereby Tilton would fund TransCare through a sale process. (Id. at 13-14).

Wells Fargo, Tilton’s banker over a wide number of companies she controlled, indicated that it

would extend its revolving loan to TransCare through a sale, subject to Tilton engaging a financial

advisor and submitting a 2016 budget. (Id. at 14). Nevertheless, by early February 2016, Tilton

determined that she would not be willing to fund such a sale process herself as TransCare required

more funding at more risk than she was willing to contemplate. (Id. at 19-20, 43). Instead, she



                                                5
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 16 of 81




determined to sell the least risky, most profitable assets to herself and continue operating them,

while winding down the rest of TransCare. (Id. at 21, defining this as the “Tilton Plan”).

          Tilton set the plan in motion on February 10, 2016 (see below for a list of the actions Tilton

took or directed on this day and the next). She executed the plan two weeks later, on February 24,

2016, once she had arranged for insurance to operate TransCare’s business lines under the name

of her new company: “Transcendence.” Tilton executed the plan in two steps. First, at 12:07 a.m.,

Tilton caused TransCare to consent to a voluntary foreclosure by which PPAS – as agent for the

Term Loan Lenders – took ownership of (a) all of TransCare’s personal property, (b) TransCare’s

contract to provide paratransit services for the New York Metropolitan Transit Authority (the

“MTA Contract”) and (c) the stock of three TransCare subsidiaries, which operated (i) the business

underlying the MTA Contract, (ii) TransCare’s Pittsburgh division and (iii) TransCare’s Hudson

Valley division. (PFC at 29). Second, later that morning, Tilton caused PPAS to sell the same

assets to Transcendence pursuant to a Bill of Sale. (Id. at 31). Under the Bill of Sale, another

Tilton entity, Ark Angels III, agreed to loan Transcendence $10 million and pay PPAS $10 million

for the purchase price of the assets. (Id.).

          In addition, on February 11, 2016, Tilton had TransCare enter into a new security

agreement with Ark II, which gave Ark II a blanket senior secured lien over all of TransCare’s

assets, superior even to the Term Loan Lenders (as discussed below, the new Ark II Credit Facility

securitized previously unsecured advances made by Tilton to TransCare). (Id. at 23-24). As a

result, on February 25, 2016, the day after the foreclosure and sale to Transcendence, Tilton was

the sole director for a company with three of TransCare’s business lines, but without TransCare’s

secured or unsecured debt. (Id. at 75). As found by the Bankruptcy Court, without objection from

Tilton:




                                                    6
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 17 of 81




               she purported to own the same interest in Transcendence as in
               TransCare (no Transcendence stock ever issued), but her interest in
               Transcendence was free and clear of the Term Loan Lenders’ lien
               which had been eliminated through the foreclosure and sale and
               TransCare’s unsecured debt.

(Id.; see also id. at 50, also without objection). Contrary to her assertions on this Objection, Tilton

operated Transcendence until 7 p.m. on February 26, 2016, when she decided to shut down

Transcendence’s operations and terminate Transcendence’s employees. (Id. at 35-36). On April

25, 2016, Tilton filed bankruptcy petitions for the three TransCare entities which she had

transferred to Transcendence. (Id. at 36).

       The Trustee’s complaint asserted that (i) Tilton breached her fiduciary duty of loyalty owed

to TransCare, (ii) the February 24, 2016 transfers to PPAS and Transcendence constituted

fraudulent transfers, (iii) the February 11, 2016 transfer of a security interest to Ark II constituted

a fraudulent transfer and an avoidable preference, (iv) objections to the claims filed by PPAS, Ark

II, Patriarch Partners, LLC and Patriarch Partners Management Group, LLC, in addition to (v)

other claims dismissed prior to trial. (Doc. 1).

       On May 4, 2018, Tilton and the corporate defendants filed a combined partial motion to

dismiss: all defendants moved to dismiss the Trustee’s claims for indemnification damages

resulting from the claims asserted against TransCare by TransCare’s former employees; some of

the corporate defendants moved to dismiss for group pleading deficiencies; and the Transcendence

entities moved to dismiss for failure to state a fraudulent transfer claim.          (Doc. 11).    By

Memorandum and Order dated October 18, 2018, the Bankruptcy Court denied the motion, but

granted it with respect to the group pleading issue, and directed the Trustee to replead against each

defendant with more specificity. LaMonica v. Tilton, (In re TransCare Corp.), 592 B.R. 272

(Bankr. S.D.N.Y. 2018).




                                                   7
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 18 of 81




        On November 28, 2018, the Trustee filed an amended complaint with the same causes of

action against Tilton (the Trustee dropped several corporate defendants and added certain causes

of action against others). (Doc. 53). On January 14, 2019, the corporate defendants moved to

dismiss certain claims asserted against them. (Doc. 60). By Order dated April 3, 2019, the

Bankruptcy Court granted the motion as to Count XI asserted against PPAS (constructive

fraudulent transfer for certain loan repayments), reserved judgment on the other claims and

directed all defendants to answer the amended complaint. (Doc. 73). On April 23, 2019, the

defendants, including Tilton, collectively filed a single Answer to the amended complaint. (Doc.

76). By Memorandum Decision dated April 30, 2019, the Bankruptcy Court granted the motion

to dismiss Count VI (the lender liability claims asserted against the Corporate Defendants) but

denied Ark II’s motion to dismiss a claim asserted against it seeking to recharacterize its debt claim

as equity. LaMonica v. Tilton, (In re TransCare Corp.), 602 B.R. 234 (Bankr. S.D.N.Y. 2019).

        On May 3, 2019, the parties filed the Joint Pre-Trial Order (Proposed) (Doc. 83), which

the Court so-ordered on May 14, 2019 (Doc. 85). All defendants submitted a single set of trial

contentions, exhibits and witnesses. Both sides consented to the Bankruptcy Court’s authority to

enter final judgment on core claims, but the defendants did not consent to entry of final orders by

the Bankruptcy Court as to non-core claims. (PFC at 40).2 On July 8, 2019, the defendants

(collectively) filed two motions in limine (Docs. 102 and 105), and on July 19, 2019, a single pre-

trial brief (Doc. 116).

        Trial began on July 22, 2019. All Defendants were represented by the same law firm, who

made objections and examined witnesses collectively on behalf of all the Defendants. On Day 1,



2
         On May 6, 2019, Defendants filed an Amended Answer in which they declined to consent to final entry of
judgment on any non-core claim (Doc. 84 at p.23). The Trustee contested that belated assertion, but the Bankruptcy
Court ruled that Tilton’s lack of consent was not asserted too late. (PFC at 40, n.20).


                                                        8
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 19 of 81




the Bankruptcy Court ruled on the in limine motions and took the live testimony of former

Patriarch employee, Michael Greenberg, a financial analyst and credit officer.

       On Day 2, the Bankruptcy Court heard the testimony of Jean Luc Pelissier, a Patriarch

operations manager, and Brian Stephen, a Patriarch lawyer.

       On Day 3, the Bankruptcy Court heard the testimony of the Trustee and the Trustee’s expert

Dr. Jonathan Arnold.

       On Day 4, the Bankruptcy Court heard the testimony of the Defendants’ (again collective)

rebuttal expert Mr. Jeffrey Dunn.

       On Day 5 and Day 6, the Bankruptcy Court heard the testimony of Lynn Tilton and rebuttal

testimony from the Trustee’s expert, Dr. Arnold. The Court also took oral argument and made

certain rulings.

       In addition to the seven live witnesses, the Court also took the deposition testimony of

Glenn Leland, TransCare’s former CEO and John Husson, the Rule 30(b)(6) witness of Wells

Fargo, N.A. (PFC at 3, n.1).

       On September 18, 2019, the parties submitted their proposed findings of fact and

conclusions of law. (Docs. 133, 134). On October 11, 2019, the parties submitted reply briefs.

(Docs. 136, 137).

       On July 6, 2020, the Bankruptcy Court issued the PFC. With respect to Tilton, the

Bankruptcy Court determined that the PFC represented proposed findings and conclusions. (PFC

at 40). With respect to PPAS, Ark II, Patriarch Partners, LLC, PPMG, Transcendence and

Transcendence II, the Bankruptcy Court determined that the PFC represented final findings and

conclusions. (Id. at 40). On July 15, 2020, the Bankruptcy Court entered Judgment with respect




                                                9
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 20 of 81




to the Corporate Defendants. (Doc. 141). On July 27, 2020, PPAS, Ark II, Transcendence and

Transcendence II appealed to this Court from the PFC and the Judgment. (Doc. 146).

                          THE BANKRUPTCY COURT’S DECISION

       The Bankruptcy Court determined that Tilton owed a fiduciary duty of loyalty to TransCare

as the sole director of TransCare. (PFC at 41). TransCare was a Delaware corporation,

headquartered in Brooklyn, New York. (Id. at 3). Tilton owns 61.3% of TransCare’s equity,

through two personal investment funds, defendant Ark II, which owned 55.7%, and non-party Ark

Investment Partners II L.P., which owned 5.6% of TransCare’s shares. (Id. at 4). Credit Suisse

owns or manages 26% of TransCare’s equity on behalf of five separate entities, and the remaining

12.7% of TransCare is owned by a variety of entities and individuals. (Id.). Under the internal

affairs doctrine, Delaware law governs the substance of Tilton’s fiduciary duties owed to

TransCare. (Id. at 41).

       Tilton consummated an interested transaction with TransCare on February 24, 2016, when

she caused TransCare to transfer (i) all of its personal property, including all of its vehicles and

computer servers, (ii) three specific contracts, including the MTA Contract, and (iii) the stock of

three TransCare subsidiaries, TransCare Pennsylvania, Inc., TC Hudson Valley Ambulance, Inc.

and TC Ambulance Corp., to PPAS in exchange for a $10 million credit off of a secured loan

administered by PPAS. (Id. at 29). Because Tilton was on both sides of this transaction, the

Bankruptcy Court determined, and Tilton conceded, that the entire fairness review was

appropriate. (Id. at 42). However, the Bankruptcy Court determined that the entire fairness review

did not apply to the period before Tilton pursued this transaction in February 2016 because those

prior decisions were not tainted by any conflict or self-interest. (Id. at 43).




                                                  10
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 21 of 81




       As the Bankruptcy Court determined, the entire fairness standard is Delaware’s most

onerous standard of review, and Tilton bore the burden of proving by a preponderance of the

evidence that the transaction met the entire fairness test. (Id. at 45). To establish entire fairness,

Tilton was required to prove that she engaged in fair dealing and paid a fair price for the TransCare

assets which she purchased. (Id. at 45-46). This is an objective test and Tilton must prove both

prongs based on objective evidence, independent of her beliefs. (Id. at 45).

       With respect to fair dealing, the Bankruptcy Court determined that Delaware law examines

how the transaction was initiated, structured, negotiated, disclosed to the other shareholders. (Id.

at 46). The Bankruptcy Court also determined that Delaware law requires the interested director

to prove how the transaction reflected arms-length bargaining and provided protection for the

interests of all shareholders. (Id.). The Bankruptcy Court found that the Tilton Plan did not reflect

arms-length negotiation: Tilton “controlled every aspect of the transaction with neither negotiation

nor oversight nor approval by any unconflicted person.” (Id. at 49). With respect to the NewCo

assets, she failed to retain a financial advisor, seek out third-party interest, consider restructuring

NewCo through a bankruptcy process, or even pick up the phone to call any of the numerous

ambulance and other companies who had expressed interest in acquiring TransCare over the

previous seven months. (Id. at 49). Instead of doing any of those things, Tilton unilaterally chose

a $10 million credit, based on a book value that Tilton disclaimed at trial. (Id. at 52).

       With respect to fair price, the Bankruptcy Court determined that Delaware law requires a

director to prove that the transaction price falls within a range that a reasonable seller, under all

the circumstances, would regard as within a range of fair value. (Id. at 50). The Bankruptcy Court

also determined that, under Delaware law, where a director stands on both sides of a transaction

and manipulates the sale process, merely showing that the sale price fell within the range of




                                                  11
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 22 of 81




fairness is insufficient. (PFC at 51, quoting numerous authorities). Applying these principles, the

Bankruptcy Court determined that Tilton failed to prove that the $10 million credit represented a

fair price. The Bankruptcy Court relied on, (a) “the complete absence of an independent analysis,

review or approval,” (Id.), (b) her unilateral determination to use the book value of five divisions

from a December 2015 balance sheet (Id. at 52), (c) her “patent errors” in consistently calculating

the $10 million credit (Id. at 53), (d) her failure to include any value for the CONs owned by TC

Hudson Valley or TC Ambulance Corp. (Id.), and (e) her failure to attribute any value to the MTA

Contract, “although it was to be the crown jewel of Transcendence.” (Id. at 54). The Bankruptcy

Court rejected Tilton’s argument that her $22 million internal valuation of Transcendence included

the MTA Contract because it was simply an arbitrary number backed into by Tilton. (Id.).

       With respect to damages, the Bankruptcy Court determined that Delaware law dictates that

the scope of damages for the breach of the fiduciary duty of loyalty is not to be determined

narrowly. (PFC at 55, quoting Thorpe by Castleman v. CERBCO, Inc., 676 A.2d 436, 445 (Del.

1996). The Bankruptcy Court determined that breach of the duty of loyalty damages are distinct

from the damage remedy in appraisal cases, and that Delaware awards rescissory based damages

to discourage disloyalty. (PFC at 55-56, relying on numerous authorities, including Int’l

Telecharge, Inc. v. Bomarko, Inc., 766 A.2d 437, 440 (Del. 2000) (“Bomarko II”)). In particular,

the Bankruptcy Court determined that where fiduciaries acquire property through self-dealing,

“they are liable for the value the property would have had absent the breach of loyalty, not just its

value immediately before the breach.” (PFC at 56). Finally, the Bankruptcy Court found that the

plaintiff alleging a breach bears the burden of proving its damages, but that in determining the

amount of damages for breach of fiduciary duty, “responsible estimates that lack mathematical

certainty are permissible so long as the Court has a basis to make a responsible estimate of




                                                 12
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 23 of 81




damages.”    Further, under Delaware law, in the context of breach of fiduciary duty, any

uncertainties in awarding damages are resolved against the wrongdoer. (PFC at 57, quoting Basho,

2018 WL 3326693, at *50).

       Applying these principles, the Bankruptcy Court determined that “Delaware law affords

great weight to contemporaneous management projections in determining value, when available.”

(PFC at 57, citing numerous authorities). The Bankruptcy Court found that Greenberg’s financial

projections for Transcendence provided the best evidence of the value that TransCare could have

realized through an arms-length sale of NewCo. (PFC at 58). The Bankruptcy Court also

determined that Greenberg’s projections for Transcendence (which he prepared for Tilton’s

decision making and for third-parties to rely upon) were consistent with Tilton’s projections

(which she also reported to third-parties), as well as with Greenberg’s additional financial

projections, and that Greenberg has the requisite experience to prepare them. (Id. at 58-59 and 58.

n.24). The Bankruptcy Court also found that these were “the only reliable data from which to

determine the value of TransCare or its separate business lines.” (Id. at 60).

       Next, the Bankruptcy Court determined that the Trustee’s expert, Dr. Arnold, “developed

an appropriate multiple of EBITDA to apply to Transcendence’s projections to determine the

projected value of the Transcendence business, and hence, TransCare’s damages resulting from

the stripping of that business through an unfair, tainted process.” (Id. at 59). The Bankruptcy

Court determined that Dr. Arnold’s application of two separate methodologies to the

Transcendence projections was accurate and grounded in Greenberg’s own projections which he

had reported to Tilton. (Id. at 60).

       After a lengthy discussion (Id. at 61-63), the Bankruptcy Court determined that 11x

EBITDA was the appropriate multiple to use “in determining an amount of damages that will




                                                 13
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 24 of 81




compensate the Estate for the lost opportunity caused by Tilton’s breach of fiduciary duty.” (Id.

at 63) (Dr. Arnold had proposed a range of multiples between 7.1x EBITDA and 12.2x EBITDA).

The Bankruptcy Court selected an 11x EBITDA multiple because: (a) the unfair process engaged

in by Tilton prevented the possibility of selling NewCo to a strategic buyer and (b) a strategic

buyer would not incur some of the projected operating expenses, or would otherwise incur them

in lower amounts, or in non-linear ways. (Id. at 63-64).

       Next, the Bankruptcy Court determined that the EBITDA multiple should be applied to

Greenberg’s February 24, 2016 financial projection. Relying on Tilton’s trial testimony and her

contemporaneous email, the Bankruptcy Court extrapolated the 10-month projection to a full year,

resulting in an increase to projected EBITDA from $3.2 million to $4 million. (Id. at 64).

Applying the EBITDA multiple to this figure resulted in a damage amount of $44 million. (Id. at

65).

       The Bankruptcy Court applied three adjustments to this figure based upon the trial

testimony and the subsequent arguments of the parties. First, the Bankruptcy Court determined to

deduct $1 million from the value of the NewCo assets based upon the need for a buyer to advance

certain required funding to NewCo. (Id. at 65-67). The Bankruptcy Court relied upon the

“unrefuted testimony” of Dr. Arnold that temporary operating capital should not be subtracted

dollar for dollar from purchase price, because it will be repaid in the short term while the

shareholders will go on to capture all of the additional EBITDA going forward. (Id. at 66-67).

The Bankruptcy Court also relied on the trial evidence which indicated that the funding under the

Tilton plan called for a revolving line of credit, rather than any investment of new capital, and was

earmarked for funding of TransCare’s debts, which a third-party buyer would not pay. (Id. at 65).




                                                 14
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 25 of 81




         Second, the Bankruptcy Court made a deduction for the Trustee’s mitigation efforts in

liquidating the assets of the NewCo entities after they became the Subsequent Debtors. The

Bankruptcy Court determined $2 million of the Trustee’s liquidation sales related to the NewCo

assets, but that the Trustee had paid $800,000 of those funds to PPAS pursuant to a stipulation.

(Id. at 67). Therefore, the Bankruptcy Court subtracted $1.2 million from the damage amount.

(Id.).

         Third, the Bankruptcy Court determined that the $10 million credit against the Term Loan

should not reduce the damage award against Tilton because the entire transaction should be

reversed: “By reversing the transaction and returning the parties to the status quo, the effect of

Tilton’s breach of fiduciary duty will be undone leaving the Debtors with a damage claim based

on their ownership of a substantial asset that could have been sold to a third party.” (Id. at 68).

         Finally, the Bankruptcy Court rejected the Trustee’s theory that Tilton should be liable for

any damages incurred by the Estate for any WARN Act liability. (Id. at 68-71). Thus, the

Bankruptcy Court concluded that Tilton’s breach of the fiduciary duty of loyalty resulted in

damages of $41.8 million. (Id. at 71).

         With respect to the fraudulent transfer claims against PPAS and Transcendence, the

Bankruptcy Court found that Tilton acted with fraudulent intent. The Bankruptcy Court found that

Tilton picked the sale price for the Transcendence transaction herself, which as discussed above

was inadequate, and Tilton retained control of the transferred assets post-sale, with the same

ownership interests, but now owning the assets free and clear of liens and unsecured debt. (Id. at

74-75). The Bankruptcy Court found that Tilton even bypassed the counsel that she had hired for

TransCare and did not provide them with the foreclosure documents, and furthermore did not

forewarn the Term Loan Lenders and shareholders, Credit Suisse and First Dominion. (Id. at 75).




                                                 15
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 26 of 81




        Because of the different burdens applicable to the fraudulent transfer claim and the breach

of fiduciary duty claim, the Trustee proposed, and the Bankruptcy Court adopted a 10.1x EBITDA

multiplier to the projections for the Transcendence assets based upon the average of Dr. Arnold’s

four credible market comps. (Id. at 77). The Bankruptcy Court determined that because PPAS

failed to prove that it received the transferred assets in good faith it was not entitled to a $10 million

credit off of the damage award. (Id. at 77-79). As a result, the Bankruptcy Court found that PPAS,

and Transcendence, as the immediate transferee of PPAS, were jointly liable for $39.2 million to

TransCare. (Id. at 79). The Bankruptcy Court also found that they were liable for the Trustee’s

attorneys’ fees pursuant to NYDCL § 276-a because Tilton (acting for TransCare and PPAS)

authorized the transfers with actual intent to hinder, delay and defraud TransCare’s creditors. (Id.

at 79-80).

        Finally, the Bankruptcy Court determined that Tilton’s granting of a senior secured lien to

Ark II on February 11, 2016 in connection with the Tilton Plan constituted a constructive

fraudulent transfer under New York Debt and Creditor Law § 273 and an avoidable preference

under 11 U.S.C. §§ 547 and 550. (Id. at 80-88). The Bankruptcy Court determined that the lien

transfer improved Ark II’s position from an unsecured creditor to a secured creditor on the eve of

TransCare’s bankruptcy and the Transcendence transaction. (Id.).

                   STANDARDS OF REVIEW OF TILTON’S OBJECTION

        28 U.S.C. § 157(c)(1) provides that the bankruptcy court may hear a non-core proceeding

and submit proposed findings of fact and conclusions of law to the district court, which shall enter

any final order or judgment “after reviewing de novo those matters to which any party has timely

and specifically objected.” Pursuant to Bankruptcy Rule 9033(b), a party who seeks such review

must make written objections which “identify the specific proposed findings or conclusions




                                                   16
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 27 of 81




objected to and state the grounds for such objection.” Under Bankruptcy Rule 9033(d), the district

court reviews such specified objections de novo.

        Bankruptcy Rule 9033(d) is modelled on Rule 72(b) of the Federal Rules of Civil

Procedure. F. Bankr. R. 9033(d), advisory committee’s note (1987). When conducting its review

of a report and recommendation, the district court does not hear the case a second time. U.S. v.

Radatz, 447 U.S. 667, 673-74, 100 S. Ct. 2406, 2411 (1980) (the statute providing for review of

magistrate judge report and recommendations requires a de novo determination of specified

objections, not a de novo hearing). Moreover, the objector waives any right to object to those

matters which it does not submit sufficiently specified objections. See Messer v. Peykar Int’l Co.,

510 B.R. 31, 38 (S.D.N.Y. 2018). Similarly, general or conclusory objections, or objections that

merely rehash arguments previously made are not necessarily entitled to de novo review. See, e.g.,

Pinkney v. Progressive Home Health Servs., No. 06 Civ. 5023 (LTS), 2008 WL 2811816, at *1

(S.D.N.Y. July 21, 2008) (objections “must be specific and clearly aimed at particular findings in

the magistrate's proposal, such that no party be allowed a 'second bite at the apple' by simply

relitigating a prior argument.”)

        The closest Tilton comes to identifying the specific proposed findings or conclusions of

the Bankruptcy Court that she objects to on a stated ground is Exhibit F to her Objection, described

as “a chart illustrating certain of the bankruptcy court’s inaccurate findings.” (Obj. Br. at 51, n.

25). (“Obj. Ex. F”)3. Twenty-eight of those objections seek review of factual findings made by

the Bankruptcy Court. (Obj. Nos. 1-23, 27-30 and 32). Four objections seek review of the

Bankruptcy Court’s application of law to the facts. (Obj. Nos. 24-26, 31). However, different

standards of proof and review apply to these objections.


3
         To assist the Court’s review, the Trustee submits Exhibit 1, which numbers each of Tilton’s 32 objections
and briefly responds to each of them. This brief cites those objections by “Obj. No. __” as numbered on Ex. 1.


                                                       17
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 28 of 81




       First, Tilton bore the burden of proof at trial with respect to proving that she engaged in

fair dealing when structuring the Transcendence transaction and with respect to proving that she

paid a fair price for the assets transferred to Transcendence. (See PFC at 45; Obj. Br. at 51 (“Tilton

does not dispute that the [Transcendence transaction] is subject to review under the entire fairness

standard because Tilton stood on both sides of the transaction.”)). Therefore, Tilton bears the

burden of proof on this Objection with respect to Obj. Nos. 1-26 (see, e.g., Obj. Nos. 1-4, 11-12

(taking issue with certain, but not all, of the Bankruptcy’s findings concerning her role as sole

decisionmaker and her core team’s role in leading TransCare and creating the plans and projections

for what eventually became the Transcendence transaction); Obj. Nos. 5-8 (criticizing as

“incomplete” the Bankruptcy Court’s findings that TransCare had numerous offers and

expressions of interest from strategic purchasers in the months leading up to Tilton’s purchase of

its assets); Obj. Nos. 13-14, 16, 23 (criticizing again as “incomplete” several of the Bankruptcy

Court’s findings concerning what the company’s documents described as the value of TransCare’s

assets); Obj. Nos. 24-26 (objecting that the Bankruptcy Court erred in considering the earning

potential of an asset in assessing whether Tilton met her burden to show fair price)).

       Second, the facts necessary for final judgment against Tilton’s fully owned and controlled

corporate entities, PPAS, Ark II and Transcendence, are subject to clear error review on appeal.

28 U.S.C. § 157(b)(1). In connection with those claims, the Bankruptcy Court determined that

Tilton’s entities would be held accountable for the same Transcendence related transactions, that

Tilton acted with actual intent to hinder, delay and defraud creditors and that Tilton’s intention




                                                 18
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 29 of 81




could be imputed to the entities on whose behalf she acted. (PFC at 74-76). Tilton is collaterally

estopped from challenging such facts, except through the appellate process.4

Those findings overlap with the findings against Tilton but, at a minimum, they relate to Objection

Nos. 12 (Tilton controlled the decision and timing of the foreclosure), 13 (the annualized EBITDA

of the foreclosed upon assets), 15 (the consideration paid for the assets), 24 (the assets foreclosed

upon) and 32 (Tilton conducted strict foreclosure in secrecy and haste).

         Third, the Trustee bore the burden of proving a responsible estimate of damages in light of

the uncertainty caused by Tilton’s breach. (PFC at 57). This burden applies to Obj. No. 27 (the

Transcendence projections constituted the best evidence of the value TransCare could have

realized in an arms-length sale of those assets); No. 28 (Dr. Arnold developed an appropriate

EBITDA multiple to apply to the Transcendence projections); No. 29 (Tilton did not generate any

better financial information with which to value the Transcendence assets); No. 30 (that Dr.

Arnold’s testimony concerning the effect of a short-term loan on purchase price was unrefuted);

and No. 31 (the Court’s decision to deduct $800,000 from a deduction to the damage award). As

discussed below, although the Trustee had the burden to prove a responsible estimate, uncertainties

must be resolved against Tilton. (Id. at 57).


4
          “Collateral estoppel, or issue preclusion, prevents parties or their privies from relitigating in a subsequent
action an issue of fact or law that was fully and fairly litigated in a prior proceeding.” Marvel Characters, Inc. v.
Simon, 310 F.3d 280, 288 (2d Cir. 2002) (emphasis added). A final bankruptcy court judgment is entitled to the same
preclusive effect in subsequent district court litigation as any other federal judgment. Sure-Snap Corp. v. State Street
Bank & Trust Co., 948 F.2d 869, 873 (2d Cir. 1991). The Bankruptcy Court’s judgment against these entities is final
and preclusive even though an appeal is pending from it to this Court. See United States v. Nysco Labs. Inc., 318 F.2d
817 (2d Cir. 1963) (Southern District of New York properly gave preclusive effect to factual findings of prior judgment
of District of New Jersey that was subject to pending appeal; issue could be revisited if necessary when the Third
Circuit resolved that appeal).

          Tilton was in privity with PPAS, Ark II and Transcendence. See Sure-Snap, 948 F.2d at 877 (controlling
stockholder of the corporation bound by the prior bankruptcy court judgment was in privity with that corporation and
thus equally bound even though she had not, as an individual, been a party to the bankruptcy court proceedings).
Moreover, a non-party to the prior litigation that actively directs and controls the litigation strategy of a party to that
litigation is in privity with that party and thus bound by the issue-preclusive effect of a judgment against that party.
Montana v. United States, 440 U.S. 147, 99 S. Ct. 970 (1979).


                                                           19
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 30 of 81




          RESPONSE TO SPECIFIC OBJECTIONS TO FACTUAL FINDNGS5

       A. Relevant Background

           1. TransCare’s Business

       TransCare provided ambulance services to hospitals and municipalities, plus paratransit

services to the New York Metropolitan Transit Authority (the “MTA”). (PFC at 3). TransCare’s

principal business lines were (a) ambulance services in New York City, Westchester County, New

York, New York’s Hudson Valley, Pittsburgh, Pennsylvania and Maryland, and (b) its contract

with the MTA to provide paratransit services for people with disabilities throughout New York

City (the “MTA Contract).” (Id.).

       In July 2015, TransCare and the MTA extended the MTA Contract through October 31,

2019. (Id. at 3-4). Under the MTA Contract, TransCare did not need to provide its own vehicles,

but instead leased the vehicles from the MTA. (Id. at 3). Tilton does not object to the Bankruptcy

Court’s finding that the MTA Contract “was to be the “crown jewel of Transcendence.”” (Id. at

54). Instead, she quibbles with the percentage revenue and EBITDA the MTA Contract provided

to TransCare. (Obj. No. 16 (Tilton does not provide her own value)). Greenberg reported to

Tilton that conservative estimates of revenue indicated that the MTA Contract would generate

EBITDA of $1.87 million, $2.73 million, $2.77 million and $2.81 million over the four years,

respectively, between November 2015 and October 2019. (JX 51 at 985518; Tr. 7/22 A.M.

38:11–39:14 [Greenberg]). Numerous suitors were interested in acquiring TransCare’s paratransit

business and MTA Contract, with National Express reiterating their $8-9 million offer on

December 16, 2015. (PFC at 13). The MTA Contract was particularly desirable because there

was virtually no need for capital investment as the vehicles were provided by the MTA. (Tr. 7/22



5
       See Ex. 1 for the Trustee’s response to the issues specified in Ex. F to Tilton’s Objections.


                                                        20
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 31 of 81




A.M. 38:3-10; JX 51 at 98518) (“Since there is almost no capital investment the ROI is highly

desirable.”). Suffice it to say, Tilton repeatedly pointed out the importance of the MTA Contract

to TransCare’s bottom line, stating several times that TransCare could not survive without it. (Tr.

8/13 A.M. 49:11-17; 85:5-10 [Tilton]).

       To operate its New York ambulance services, TransCare held seven certificates of need

(“CONs”) issued to its various subsidiaries by the New York Department of Health. (PFC at 30,

n.15 (each CON authorized the provision of medical ambulance services in specified counties)).

TransCare provided the Hudson Valley services through its subsidiary TC Hudson Valley

Ambulance Corp., which was headquartered in Poughkeepsie, New York. (Id. at 3). TransCare

provided the Pittsburgh services through its subsidiary, TransCare Pennsylvania, Inc., which was

headquartered in Pittsburgh, Pennsylvania. (Id.).

           2. TransCare’s Debt Structure

       Prior to February 2016, TransCare had two senior secured loans, each asserting blanket

liens over TransCare’s assets: (1) the Term Loan, administered by PPAS, and (2) an asset-backed

revolving credit facility (the “ABL”) administered by Wells Fargo, N.A. (“Wells Fargo”).

Pursuant to an intercreditor agreement between PPAS and Wells Fargo, PPAS had a first priority

lien on TransCare’s vehicles, the capital stock of the subsidiaries, and certain other physical assets

and intellectual property. (PFC at 6). Wells Fargo had a first priority lien on all other assets,

including TransCare’s accounts receivable and general intangibles. (Id.). All of TransCare’s

receivables, including the payments from the MTA on the MTA Contract, were paid into a lockbox

controlled by Wells Fargo. (Id. at 7).

       On February 10 and 11, 2016, TransCare entered into a new credit agreement with Ark II

(the “Ark II Credit Agreement”), dated as of January 15, 2016. (Id. at 7). The Ark II Credit

Agreement was also secured by a blanket lien on all of TransCare’s assets. (Id.). Tilton signed an


                                                 21
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 32 of 81




intercreditor agreement on behalf of both PPAS and Ark II that granted Ark II both structural and

payment priority over the Term Loan Lenders (the “2016 Intercreditor Agreement”). (Id. at 24).

Tilton did not obtain consent from Wells Fargo or Credit Suisse for the Ark II Credit Agreement.

(Id. at 23).

               3. TransCare’s Management Structure

        On September 29, 2015, TransCare’s Chief Financial Officer, Mark Bonilla, resigned,

although he served as a consultant until January 8, 2016. (PFC at 8). Upon Bonilla’s resignation,

Tilton instructed Greenberg, a Patriarch credit officer, to take on greater responsibility for

TransCare’s finances. (Id.).6 Greenberg had overseen the TransCare account since 2009, with a

hiatus in 2014 (Tr. 7/22 A.M. 15:16-16:12 [Greenberg]). On January 8, 2016, Tilton terminated

TransCare’s Chief Executive Officer, Glenn Leland. (PFC at 8). On January 7, 2016, the day

prior to Leland’s departure, TransCare engaged Carl Marks Advisory Group LLC (“Carl Marks”)

as a financial advisor to TransCare. (Id. at 14). TransCare’s only other officer above a divisional

manager during this period was Peter Wolf, who began as TransCare’s Chief Operating Officer on

November 16, 2015. (Id. at 8).

        Tilton operated TransCare pursuant to an Authority Matrix, which vested all material

decision-making in Tilton alone. (Id. at 8). Under the Authority Matrix, only Tilton had authority

to “approve an annual [or interim] operating plan,” “negotiate the sale or disposition of any assets,”

“recapitalize or make any other change to the capital structure,” “disclose any financial

information to a third-party,” “enter into any financing or loan arrangement,” or “engage any

consultant,” among numerous other restrictions. (Id.). Under the Authority Matrix, management’s



6
       Tilton objects to this finding (Obj. No. 1), but it is directly supported by Greenberg’s testimony and a
contemporaneous email from Tilton regarding the same. (DX 73 at 58180; Tr. 7/22 A.M. 18:19-24).



                                                      22
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 33 of 81




authority was to be dictated through an “Annual Plan”, but Tilton approved no such plan during

the period in question. (Id. at 8-9). Tilton managed TransCare through her Patriarch employees,

and in particular, Greenberg, Pelissier, Stephen and Randy Jones, all of whom “reported directly

to Tilton, independently of TransCare management, regarding the operations and finances of

TransCare.” (Id. at 9).7

        B. Tilton Maintained Exclusive Control over the Foreclosure (Obj. No. 12)

        Tilton objects to the Bankruptcy Court’s finding that she “maintained exclusive control

over the decision and timing of the foreclosure and bankruptcy filing of TransCare.” (Obj. No.

12). She claims that “many people (Wells Fargo, CMAG, and TransCare executives) were

involved in the efforts to avoid a free-fall liquidation,” and that Tilton was simply “the point person

for the timing of the foreclosure and bankruptcy filing.” (Id.). This is hardly a fair description.

        First, Tilton, as sole manager of PPAS, sole director of TransCare, and sole director of

Transcendence (PFC at 4) was the only person who made any of the foreclosure decisions. Under

the Authority Matrix, Tilton was the only person who could consent or even negotiate for such a

transaction on behalf of TransCare or Transcendence. (Id. at 8).8 Tilton admitted she directed the

foreclosure and selected the purchase price. (Tr. 8/13 A.M. 4:19-5:13). Tilton directed the

foreclosure to occur at 12:07 a.m. on February 24 because she had just gotten the insurance for

Transcendence that she had been waiting for. (Tr. 8/13 A.M. 6:16-19). Tilton testified that she

made all the decisions for PPAS and the Term Loan Lenders and came up with the terms for the



7
         Tilton does not object to the Bankruptcy Court’s findings as to the Authority Matrix, nor does she object to
the finding that the Patriarch employees reported to her directly, and independently of TransCare’s management,
concerning TransCare. Instead, she objects to the Bankruptcy Court’s finding that “Tilton made all decisions for
TransCare and managed TransCare through her employees at the Patriarch entities.” (Obj. Nos. 1-2). Tilton is wrong
(Ex. 1, Resp. to Obj. Nos. 1-2) all material decisions were made by her.
8
        Tilton issued the same authority matrix for Transcendence on the day she incorporated it. (Id. at 22).



                                                        23
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 34 of 81




transaction herself. (Tr. 8/14 A.M. 18:10-11 (“I was responsible for all the lenders as the agent

and I came up with the terms.”)). And, of course, there is no evidence of any other person making

or even contributing to any part of those decisions.

         Second, Tilton did not negotiate the terms of the foreclosure with Wells Fargo, instead she

sought to negotiate winddown funding for the remainder of TransCare and a potential purchase of

Wells’ Fargo’s lien on TransCare’s receivables. (Tr. 8/13 A.M. 43:16–44:4). In the end, she went

forward with the foreclosure without an agreement as to the receivables. (Tr. 8/13 A.M. 15:1-14).

Tilton did not negotiate with Carl Marks (who reported to her) for the foreclosure, and she testified

that she came to the foreclosure decision because she was dissatisfied with Carl Marks’ work on

TransCare. (PFC at 21).9 (Tr. 8/13 A.M. 64:1-65:16). In fact, at trial, Tilton testified that Carl

Marks did not participate in creating the models for the new company “since they were not able to

do the type of work that needed to be done.” (Tr. 8/13 A.M. 64:24–65:9). Tilton “involved” two

TransCare executives, Peter Wolf and Glen Youngblood, but they reported directly to her. (PFC

at 75). On February 10, 2016, Tilton made Youngblood President of Transcendence, even though

he was still a Vice President at TransCare. (Id. at 22).

         Third, Tilton created the plan and set it in motion herself. By February 10, 2016, “Tilton

planned that ‘the secured lenders would foreclose on certain TransCare assets and those assets

would lead to start another business, Transcendence Transit business, and the remainder would be

wound down, but it would still continue to operate.’” (PFC at 22-23, quoting Tr. 7/23 P.M. 30:24–

31:13 [Stephen]).10 On that date, Tilton took or directed the following actions:




9
          Tilton objects to this finding (Obj. No. 11), although it is not clear why, as the Bankruptcy Court’s citation
supports the finding. In any event, Tilton repeatedly testified that she was led to create the Tilton Plan because she
felt that Carl Marks asked for too much money to rectify the entirety of TransCare.
10
         Tilton does not object to this finding.


                                                          24
             Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 35 of 81




             She directed Stephen to create two new Transcendence entities, and to set up bank
              accounts, tax ID numbers, directors and insurance. (PFC at 21-22).

             She became the sole director of Transcendence, issued a board resolution adopting the
              Authority Matrix and appointed TransCare’s senior vice president, Glen Youngblood,
              as president of Transcendence. (Id. at 22).

             She directed Stephen (without consulting anyone else from TransCare) to hire the law
              firm of Curtis, Mallet-Prevost, Colt & Mosle LLP (“Curtis Mallet”) to advise
              TransCare on out-of-court or bankruptcy restructuring. (Id. at 22).

             She directed TransCare, without involving Curtis Mallet, to enter into a new Credit
              Agreement with Ark II, granting Ark II a first priority lien to secure previously
              unsecured advances, and subordinating the Term Loan Lenders to Ark II’s rights. (Id.
              at 23-24).

             She directed Greenberg to provide financial information to several of TransCare’s
              insurance brokers with a request to bind new insurance policies for Transcendence. (Id.
              at 25).

Tilton does not object to any of these findings.

         Finally, and contrary to Objection No. 12, the undisputed record shows that Tilton failed

to “involve” TransCare’s other shareholders. She kept the foreclosure plan secret from Credit

Suisse (the owner and manager of 26% of TransCare’s equity), even as Credit Suisse was asking

about the financial needs and plans for TransCare. (PFC at 24-25).11 Tilton did not negotiate the

foreclosure with Curtis Mallet, TransCare’s putative attorneys for out-of-court restructurings, and

had Stephen send the foreclosure documents directly to TransCare without sending them to Curtis

Mallet. (Id. at 29).12 Tilton did not form an independent subcommittee of the Board, engage




11
         On February 11, 2016, Tilton “pretty close to dictat[ed]” the misleading email to Credit Suisse (Tr. 7/22 P.M.
33:14:17), purporting to blame Credit Suisse for causing TransCare’s bankruptcy because it would not agree to
subordinate its position to a new $6.5 million loan, even though Tilton had already entered into the loan and had
already subordinated their position. (PFC at 24, citing the testimony above and PX 249 at 77102).

12
         Tilton does not object to this finding (as she cannot). Instead, she cites a later email after the foreclosure and
sale had already occurred, which she sent to Curtis Mallet asking them whether or not Wells Fargo was aware of the
foreclosure. (Obj. Br. at 38).


                                                           25
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 36 of 81




TransCare’s other shareholders, or designate an independent party with whom to negotiate the sale

of TransCare, let alone to investigate other options. (Id. at 48-49).

       The Court should overrule this objection.

       C. Tilton Engaged No Independent Advisors to Appraise or Market the Foreclosed
          Assets (Obj. Nos. 10 and 18)

       Tilton objects to the Bankruptcy Court’s findings that she did not engage any financial

advisors to value or market the assets which she purchased (Obj. Nos. 10 and 18). Tilton does not

actually contest these findings, which she cannot, as she engaged no such financial advisor for the

purpose of appraising or marketing TransCare’s assets to others. (PFC at 49; Tr. 8/13 A.M 86:4-

13 [Tilton]). Instead, Tilton makes two unsupported and incorrect arguments: first, that she

engaged Carl Marks to value the foreclosed assets or market them, and second, that Carl Marks

told her that they were unmarketable. (Obj. Nos. 10, 18).

       Tilton relies on Carl Marks’ purported non-recommendation of sale as evidence that such

a sale was not possible. (Obj. Br. at 24). But no witness, including Tilton, testified that TransCare

engaged Carl Marks to explore third-party sale options or third-party financing. Nor did Carl

Marks’ engagement agreement call for it. (DX 106 at §2, Scope). Instead, in Tilton’s own words:

“You can let Carl Marks know that we never thought we hired them to ask for cash but actually to

help rationalize the business, cut expenses and make it work. Overpaid bill payers.” (DX 123);

“You were hired as the CFO…Act in the role and make decisions on what needs to be paid.” (JX

88) (responding to Carl Marks’ query how to prioritize payments). In fact, when asked whether

Carl Marks was even working on the go-forward models for Transcendence, Tilton testified, “No.

We were working all the models. Carl Marks was only reviewing the work that we were doing

since they were not able to do the type of work that needed to be done.” (Tr. 8/13 A.M. 65:3-5;

see also DX 97 (Greenberg reporting to Tilton that Wells Fargo wanted a consultant “to be interim



                                                 26
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 37 of 81




CFO, and review budget, assist Mark [Bonilla] in managing liquidity, perform a variance analysis

of actual v. budget.”)).

         No one (not Carl Marks, nor any TransCare officer or Patriarch employee) could contact

any potential purchaser or lender without Tilton’s direction.                    (Tr. 7/22 A.M. 46:14–47:19

[Greenberg]) (PFC at 8, citing the Authority Matrix).13 And the undisputed testimony – to which

Tilton does not object – was that “Tilton specifically prohibited Leland, Greenberg, Pelissier or

anyone else from speaking to any of” the companies that had expressed interest in TransCare.

(PFC at 13). During the months leading up to TransCare’s bankruptcy, no fewer than six separate

suitors contacted Leland, Greenberg and Tilton herself, on multiple occasions, to express interest

in purchasing TransCare. (Id. at 11-13, 16).14 Tilton “did not even pick up the phone and call any

of the ambulance companies or other companies that had been expressing interest in acquiring

TransCare since the previous July.” (Id. at 49).

         Therefore, the Court should overrule these objections.

         D. The Transcendence Projections Were Well Supported (Obj. No. 27)

         Tilton objects to the Bankruptcy Court’s determination that Greenberg’s financial

projections for Transcendence provided the best evidence of the value that TransCare could have

realized through an arms-length sale of the assets Tilton sold to Transcendence. (Obj. No. 27,

objecting to PFC at 58). First, Tilton claims that other people were involved in preparing the

projections besides Greenberg. Second, Tilton cites her own trial testimony for the proposition


13
          Tilton failed to call anyone from Carl Marks to testify, but relies on the absence of any evidence showing
that Carl Marks attempted to either market the company or suggest a course of action involving anyone beyond Tilton.
(Obj. Br. at 24-25, 60-62). But it was Tilton who failed to present evidence that she ever directed Carl Marks to do
so.
14
          National Express, itself at least four times between February and December 2015, plus Alliance Capital
Advisors, representing it (id. at 11-13), Richmond County Ambulance Service (id. at 11), American Medical Response
(id. at 12), Falck and Enhanced Equity (id. at 16). Greenberg reported all of these to Tilton in his December 18, 2015
email. (Id. at 16).


                                                         27
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 38 of 81




that she was using a “dynamic model” “to get the foreclosure done” but ultimately “got as

comfortable as I could to make a decision.” (Obj. No. 27).

       Again, this hardly describes the record evidence. Tilton testified that she assigned no less

than ten Patriarch employees, working in three separate teams, to validate the assumptions behind

the Transcendence projections. (Tr. 8/13 A.M. 39:17–40:18). Tilton described an effort where

her teams conducted “a deep analysis of each separate unit and division of TransCare, on a

quantitative – on a quantitative and qualitative basis, to determine whether each of their contracts

was profitable, and how to go forward” taken “down to its basic variables …. to understand each

contract down to what it takes, labor and ambulances and contractual commitments, in the

mathematical model of how many ambulances you'd need under that contract to see if each contract

was profitable, and then tried to build up from the profitable contracts, to save as much of the

company as was possible.” (Tr. 8/13 A.M. 41:2-15). Her Patriarch staff had access to the

TransCare divisional chiefs to assist them in detailing the value of each division down “to each

contract, to each body, to each hour of labor, to each ambulance needed and the mathematics of

moving those people, and ambulances and medical staff around.” (Tr. 8/13 A.M. 64:8-21 [Tilton]).

see also id. at 62:7-12; Tr. 8/13 P.M. 80:6–81:4; 94:11-17 [Tilton]; DX 150 (thanking the “35 to

40 people, all of whom were working to save this company”).

       Tilton’s contemporaneous statements and actions describe a chief executive intent on

executing her plan as projected. She authorized Greenberg to provide her financial plan and

projections for the new business to insurers for the purpose of binding new insurance policies for

Transcendence. (See PFC at 25, describing PX 196, Greenberg’s February 10, 2016 email to

several of TransCare’s insurance brokers projecting $48 million in operating revenue during the

remainder of calendar year 2016 (under 11 months) and $3.76 million in EBITDA, derived from




                                                28
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 39 of 81




five of TransCare’s business units). Tilton tries to minimize the significance of the transmission

of this financial information for Transcendence as only sent to insurers, but as the Bankruptcy

Court found — a finding to which Tilton does not object — “[t]he procurement of insurance for

Transcendence was the final missing element to the success of the Tilton Plan; Transcendence

could not operate without insurance.” (PFC at 25, citing the trial testimony of Greenberg, Pelissier

and Tilton; see also PFC at 28 (Tilton waited for the insurance to initiate the foreclosure; “if we

cannot insure we cannot operate.”).

       On February 11, 2016, Tilton herself wrote to Bobby Siegel, an insurance broker, to

procure insurance from him for Transcendence. (PFC at 25). In her own words:

               [T]here is a smaller, less risky transit business that we would like to
               continue in a new company. This would include our NY Transit
               business and our suburban ambulance businesses in Hudson Valley,
               Pittsburgh Pennsylvania and Maryland. It would allow us to
               maintain a profitable, lower risk transit company that would still
               employ over 1000 of our workers.

               The models show that this business in 2016 would be approximately
               $67mm with $4mm of EBITDA and would grow with the additional
               transit business under the contract to $79mm and $7mm of EBITDA
               in 2017. It is because this new business makes sense that I would be
               providing all the new working capital for this business myself,
               personally.

(Id. at 26, quoting JX 80 at 92228). On February 13, 2020, Pelissier sent Tilton the “Transcendence

Go Forward Model” that he prepared with Greenberg. (Id. at 26). This model projected that

Transcendence would take over six of TransCare’s divisions and achieve consolidated 2016

operating revenues of $65 million and EBITDA of $5.1 million. (Id.). The model also projected

an “incremental funding need” of $8 million while the old accounts receivable was paid down —

i.e., the funds owed to Wells Fargo under TransCare’s ABL — which could be offset by either a

new ABL or cash that built up as Transcendence generated new revenue. (Id.). For this reason,




                                                 29
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 40 of 81




the $8 million incremental funding need was not listed as a capital expenditure, but instead as a

financing adjustment. (Id. at 27) (The model called for just $120,000 in capital expenditures for

Transcendence).

         On February 24, 2016, Tilton herself directed Greenberg to submit Transcendence’s

projected 2016 financials to Todd Trent of Lockton so that Lockton could bind insurance for

Transcendence and the sale to Transcendence could occur.           (PFC at 28).    These financial

projections encompassed just three of TransCare’s divisions — Pittsburgh, Hudson Valley and the

MTA Contract — and projected operating revenues of $36 million and $3.2 million of EBITDA

for calendar year 2016 (which at that point had ten months plus six days left). (Id. at 28-29).

         Greenberg had experience in private equity investment and portfolio management,

evaluating capital structure alternatives and making strategic business assessments, as well as

extensive experience in valuation and modelling. (Tr. 7.22 A.M. 13:17-14:9 [Greenberg]). He

had overseen the TransCare account since 2009, with a hiatus in 2013 and 2014 (Tr. 7/22 A.M.

15:16-16:12 [Greenberg]). Moreover, at the time that Tilton chose these projections for the Tilton

Plan, Tilton had overseen TransCare for over twelve years (Tr. 8/13 A.M 47:22–48:3), and so she

was well familiar with the earning potential of TransCare’s business lines. (See also PFC at 58,

n.24).

         In fact, the Greenberg projections were consistent with the other financial information in

the record. According to Tilton, “For almost twelve years we had restructured this company from

when it was going to be liquidated by the lenders and doing twelve to $14 million of EBITDA a

year.” (Tr. 8/13 A.M. 47:22-25). However, beginning in 2014 and throughout 2015, TransCare

experienced difficulties in funding employee payroll and paying vendors. (PFC at 9). As

discussed above, throughout 2015, numerous potential strategic and financial buyers contacted




                                                30
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 41 of 81




Tilton seeking to buy some or all of TransCare’s assets. In July 2015, Tilton herself took

Greenberg’s analysis of Environ Healthcare’s purchase of Rural/Metro Corp. at a 10x multiple of

EBITDA, forwarded it to Kurt Mardsen of Wells Fargo and told him “Just to confirm the active

M&A market in the ambulance space. This is why it makes sense to let TransCare make its way

back to normalized EBITDA.” (PFC at 12). By this, she testified that she meant she “wanted to

get TransCare back to the $12-14 million of EBITDA that it had historically earned, so she could

sell it at a price that would cover both the ABL and the Term Loan.” (Id.).

         In November 2015, Greenberg and Pelissier, with Tilton’s approval, prepared and

submitted a 2016 plan resulting in 2016 EBITDA of $11.5 million with a 9% EBITDA margin for

TransCare.      (PFC at 10-11).15 Greenberg testified that the plan constituted a conservative

assumption, and was based on purchasing 48 new ambulances and providing $6.4 million in new

capital. (PFC at 11). Tilton allowed the plan to be shared with Wells Fargo but never gave final

approval to fund the plan by purchasing the new ambulances. (Id.). In January 2016, Greenberg

and Pelissier built a plan “working independently from TransCare’s management and created a

scenario they thought was more consistent with Tilton’s stated parameters.” (PFC at 17, describing

the “January 7 Plan”). This plan projected $6.9 million in 2016 EBITDA, with a peak need of

$4.5 million in new capital. (Id.). Tilton approved Greenberg sending this plan to Carl Marks, but

also never “approved” the January 7 Plan. (Id.).

         The projections that Tilton directed Greenberg to submit to Lockton on February 24, 2016

did represent the best evidence of the value that TransCare could have received through an arms-

length sale of the Transcendence assets. Tilton herself had validated them through three separate


15
         Tilton also objects to the finding that Greenberg and Pelissier prepared this plan (Obj. Nos. 3 and 4), but
Greenberg testified that that he worked with TransCare management to prepare this plan, then validated the numbers
himself, that he worked with Pelissier and he presented it to Tilton for review and that Tilton approved sharing it with
Wells Fargo. (Tr. 7/22 A.M. 31:21-40:3, discussing JX 51).


                                                          31
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 42 of 81




teams and almost a month of work, Tilton had repeatedly sent them to insurers for the purpose of

inducing their reliance on the projections to bind insurance, Tilton and Greenberg had the

competence and expertise with the financial capability of TransCare’s assets to make the

projections, and the projections were consistent with TransCare’s historical performance and

numerous other plans that Greenberg had prepared and Tilton had authorized to be submitted to

third parties over the previous months. The Court should overrule this objection.

       E. After the Sale, Tilton Controlled and Operated Transcendence

       Tilton suggests that the foreclosure and sale to Transcendence never really occurred (Obj.

Br. at 98), or the extent it occurred it merely happened on “paper.” (Obj. Br. at 5, 45, and 95).

That is misleading. Tilton does not object to the Bankruptcy Court’s findings that (a) the

foreclosure took effect at 12:07 a.m. on February 24, 2016 (PFC at 29), (b) that the sale of the

foreclosed assets to Transcendence took effect later that morning upon execution of the Bill of

Sale (id. at 31; see also Tr. 8/13 A.M. 32:24-33:9 [Tilton], conceding the same) and (c) Tilton

operated Transcendence between February 24 and 7 p.m. on February 26, when she made the

decision to fire Transcendence’s employees (PFC at 32-36). Tilton’s belated suggestion is wrong,

and the Bankruptcy Court was right.

           1. Tilton Conceded That the Foreclosure and Sale to Transcendence Took Effect

       At trial, Tilton admitted that all of TransCare’s ambulances had been transferred to

Transcendence as part of the strict foreclosure. (Tr. 8/13 A.M. 36:25-37:7; see also Tr. 7/23 P.M.

72:4-21 [Stephen] (admitting the same)). Tilton’s lawyer, Randy Creswell, told the Trustee the

same thing on February 25, 2016. (PFC at 32). During TransCare’s bankruptcy proceeding, PPAS

filed numerous pleadings stating that the foreclosure had occurred. (Doc. 11 at ¶ 6, Case No. 16-

10407 (PPAS “consummated a strict foreclosure” on “all of Debtors’ personal property, vehicles

(i.e. ambulances), certain contracts, certain certificates for operation, and the shares of stock in


                                                32
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 43 of 81




certain non-filing subsidiaries of TransCare Corporation.”); Doc. 49 at ¶¶ 9, 12, 13, Case No. 16-

10407) (claiming that foreclosure occurred and all legal title and equitable interests in the

foreclosed property had transferred to Transcendence)). Finally, in response to the Bankruptcy

Court’s direct inquiry at trial, Tilton’s counsel conceded that nothing more was required under

state law to effectuate a transfer of personal property than delivering the bill of sale. (Tr. 8/13

A.M. 32:24–33:9).

            2. Transcendence Operated Its Business Lines Until Tilton Decided to Stop

                a. Pittsburgh and Hudson Valley Operations

        On the morning of February 24, 2016 (pre-bankruptcy), Transcendence owned the

Pittsburgh and Hudson Valley subsidiaries. (Tr. 7/22 P.M. 67:1-68:3, 70:11-14 [Greenberg]). The

Trustee took no action with respect to the Pittsburgh operations or Hudson Valley operations until

weeks later when the entities filed for bankruptcy. (Tr. 7/24 144:16-145:9 [LaMonica]).16 During

this period, the manager of TC Pennsylvania, Inc. reported to the president of Transcendence and

to Greenberg, Stephen and Pelissier. (Tr. 7/22 P.M. 70:15–71:3 [Greenberg]; PX 243; PX 247;

Tr. 7/23 A.M. 44:14–45:16 [Pelissier]). TC Hudson Valley owned its own CON necessary to

operate in the Hudson Valley, and controlled its own intake, computer mapping and dispatch

systems, so that it could operate independently from TransCare. (Tr. 7/23 A.M. 20:14–21:11

[Pelissier]).

                b. Paratransit Operations

        On February 24, 2016, Tilton signed a written consent of the board directing TransCare’s

COO to assign the MTA Contract to Transcendence II. (PFC at 34). Later that day, but just 14




16
       He did so because Creswell, Tilton’s lawyer, told him that TransCare’s paratransit, Pittsburgh and
Poughkeepsie business lines were being operated by the new company. (Tr. 7/24 136:20–137:9 [LaMonica]).



                                                   33
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 44 of 81




minutes prior to TransCare’s bankruptcy filing, Stephen circulated an executed Agreement of

Assignment for the MTA Contract. (Id.).17 The assignment was accompanied by an executed

Consent to Assignment (PFC at 34), by which TransCare guaranteed the “full performance” of

Transcendence II under the MTA Contract. (JX 100 at 77169). Counsel for TransCare was not

consulted on either the Assignment or the Consent. (PFC at 34).

       Notably, Tilton does not object to the numerous facts found by the Bankruptcy Court

concerning Stephen’s representations to the MTA about the completeness of the transfer from

TransCare’s perspective: that TransCare had transferred everything necessary for servicing the

MTA Contract to Transcendence, that nothing prevented Transcendence from servicing the MTA

Contract, and that the foreclosure had taken place. (PFC at 35). He represented that: “The

bankruptcy of TransCare has no impact on Transcendence Transit II’s ability to provide

uninterrupted service to the MTA in accordance with the terms of the Agreement.” (PFC at 35,

quoting PX 244 at 43521-22 (8:49 p.m. email)). The email went further and Stephen stated that

“[a]ll of the 390 drivers and other TransCare employees necessary for Transcendence Transit II to

continue to provide services under the Agreement were transferred to Transcendence II at the time

of the foreclosure and are now employees of Transcendence Transit II.” (PX 244 at 43521-22

(8:49 p.m. email)). At trial, Stephen admitted that Tilton approved this email for him to send to

the MTA. (Tr. 7/23 P.M. 99:2-7).

       Tilton objects to the Bankruptcy Court’s rejection of her assertion that the Trustee refused

to indicate his consent to termination of the MTA Contract with TransCare. (PFC at 35, Obj. No.

17). Tilton claims that the Trustee’s consent was “untimely” and that she terminated the employees

between 5:00 p.m. and 5:07 p.m. when the Trustee emailed her lawyer that he had left him several



17
       Wolf executed the assignment for TransCare and Youngblood for Transcendence. (JX 100 at 77168).


                                                   34
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 45 of 81




messages concerning the Trustee’s lack of objection to terminating the contract. (Obj. No. 17).18

At 7:01 p.m. on February 26, 2016, Stephen told the MTA that, after speaking with Tilton,

Transcendence would not be continuing to provide services. (PFC at 35). Tilton, not the Trustee,

sent the Transcendence employees their termination notice, instructing them to shut down

operations effective “immediately” and secure their vehicles. (Id.).19

         F. Dr. Arnold Provided a Responsible Estimate of Damages

         Tilton objects to the Bankruptcy Court’s finding that the Trustee’s expert, Dr. Jonathan

Arnold, “developed an appropriate multiple of EBITDA to apply to Transcendence’s projections

to determine the projected value of the Transcendence business.” (Obj. No. 28, quoting PFC at

59). Tilton suggests that Dr. Arnold “did not offer an opinion about what the businesses at issue

were worth” (Obj. No. 28) or alternatively that he “failed to actually offer an opinion of the value

of NewCo.” (Obj. Br. at 83). Neither suggestion is accurate.

         Dr. Arnold, in fact, offered an opinion of the value of NewCo based on the plan Tilton

executed when she foreclosed on three of TransCare’s divisions to form Transcendence. (PFC at

60-61; PX 282, ¶ 66; Tr. 7/24 11:10-15; 106:14–107:1 [Arnold]). Dr. Arnold methodically

explained how he arrived at a multiple of forward-looking annual EBITDA using Tilton’s own

plan as a reasonable estimate of the value of Transcendence at the time of sale. (Tr. 7/24 17:21–

19:22 [Arnold]).




18
        The lawyer, Randy Creswell, likewise confirmed to the Trustee that “Transcendence Transit II has been
providing services under the MTA contract above since the filing date.” (JX 105 at 224900, 2:00 p.m. email).

19
          Tilton argues for a different result than the numerous facts found by the Bankruptcy Court (to which she does
not object) by citing to an administrative proceeding with different parties, different issues, different evidence,
different law and different standards of proof. (Obj. Br. at 5, n.3).



                                                         35
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 46 of 81




        At trial, Tilton did not challenge Dr. Arnold’s qualifications to give an opinion of value.

(Tr. 7/24 6:21-25).20 Instead, Tilton challenges the weight the Bankruptcy Court gave his opinions,

not their admissibility. (Obj. Br. at 83). Dr. Arnold explained the common approaches to valuation

and which ones he applied in the present case. Dr. Arnold testified that the most preferable

approach is generally an income approach, or discounted cash flow analysis, to derive value. Dr.

Arnold testified that the data did not exist in this case to conduct a DCF analysis. (Tr. 7/24 14:5–

15:20). Tilton’s rebuttal expert, Jeffrey Dunn, took no issue with Dr. Arnold’s assessment. (Tr.

8/8 10:20–11:8).

        In the alternative, Dr. Arnold testified that he applied a multiple derived from publicly

available comparable company and precedent transaction data to Tilton’s projected annual

forward-looking EBITDA. Dr. Arnold testified that the calculation of the multiple by such means

and application to forward looking EBITDA was “a very common concept” and “standard way of

thinking about EBITDA in this context.” (Tr. 7/24 17:25–18:11). Tilton’s expert agreed that

method was “one of three main approaches to value.” (Tr. 8/8 9:21–10:17; 11:2-8). Dunn even

acknowledged that there was market evidence to support a multiple of 7 to 8 “for healthy public

companies.” (Tr. 8/8 73:1-11). Tilton also used the same concept when testifying about value at

trial. (Tr. 8/13 A.M 16:3–17:20).

        Greenberg, Tilton’s in-house financial analyst with coverage responsibility for TransCare,

had undertaken such an analysis at Tilton’s request in December 2015. All three witnesses,

Greenberg, Dr. Arnold and Dunn, arrived at the same conclusions — that Greenberg’s initial

research had identified the most comparable companies and precedent transactions for which there

were publicly available data. None of the three witnesses could identify another comparable


20
        Dr. Arnold holds a Ph.D. in business economics and an MBA in Finance and Accounting from the University
of Chicago and has served as an expert in multiple matters over the past decade. (PX 282).


                                                      36
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 47 of 81




company or precedent transaction that was equivalent or even close to TransCare. (Tr. 7/22 A.M.

43:17–44:7 [Greenberg]; Tr. 7/24 111:24–112:15 [Arnold]), Tr. 8/8 48:9-25 [Dunn]).

         Using market data and precedent transactions identified by Tilton’s professionals as most

comparable to TransCare, Dr. Arnold opined that Transcendence would command a multiple of

between 7.2 to 12.1 of the EBITDA Tilton forecast in her February 24, 2016 plan for it. Applying

the multiple to a slightly more than 10-month projection, Dr. Arnold concluded Transcendence

would have commanded values between $22.7 and $39.1 million at the time of the foreclosure.

(PFC at 61, citing PX 282 ¶¶ 7, 80, Ex. 12a; Tr. 7/24 13:3-7; 19:15-22; 27:16-22 [Arnold]). At

trial, Tilton failed to dispute that the twelve-month projection under her February 24 model yielded

$4 million in EBITDA (Tr. 8/14 A.M 36:23–41:2),21 which indicates a range of values between

$28.8 and $48.4 million under Dr. Arnold’s model.

         Dunn testified he believed that TransCare, but not Transcendence, as to which Dunn did

not express any opinion (Tr. 8/8 71:4–72:1), was worth less than Dr. Arnold had attributed to it.

(Compare Tr. 8/8 22:12–23:20 (Dunn’s discussion of “TransCare” value) with 71:4–72:1 (no

knowledge or opinion about Transcendence)). Dunn’s criticisms were that Dr. Arnold had relied

on others’ projections of future performance without taking steps to independently verify their data

or conclusions, relied on company projections that were inappropriate for valuation purposes and

failed to properly consider risk in the face of TransCare’s historical performance, size, low

operating margins and capital deficiency relative to the comparables. (PFC at 61-62; Tr. 8/14

A.M. 47:13-48:3 [Arnold]). Dunn offered no measures or values of his own (PFC at 62; Tr. 8/8


21
         Tilton objects to this finding (Obj. No. 13), but it is well-supported in the record (see Tr. 8/14 A.M 36:23–
41:2), and it is mathematically accurate, as the February 24 projection was a projection for only “ten months plus nine
days.” (Tr. 8/14 A.M. 37:14-15; DX 166, showing same). Tilton explained why the projection showed an increase
over the ten month period: “Because that is what our projection was that we thought if we could increase the transit
revenues which we were discussing with the MTA people to get additional, but that was not the performance of those
three divisions at that time. That was my projection of what we might be able to do that would allow me to be willing
to put up $10 million dollars of fresh capital to try to save NewCo.” (Id. 37:22–38:3).


                                                         37
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 48 of 81




45:6–46:12), only arguing that Dr. Arnold had failed to undertake such steps and TransCare’s

value was much less.

        Mr. Dunn’s criticisms of the appropriate range of multiples to apply to Tilton’s EBITDA

forecast focused on four risk factors Dunn claimed warranted applying a lower range of multiples:

(1) TransCare was small (2) TransCare was distressed; (3) TransCare had low operating margins;

and (4) TransCare was undercapitalized. (Tr. 8/8 53:22-60:6 [Dunn], discussing PX 283 at Ex. 2).

According to Dunn, application of these factors would result in a reduced range of values from

those identified by Dr. Arnold, though Dunn did not testify to any formula or amount associated

with such adjustments. (Id.). On cross-examination, Dr. Arnold explained his understanding of

why Tilton’s data was reliable, and his understanding that the risks to which Tilton and Dunn

referred were embedded in the forecast. (Tr. 7/24 64:20–65:16; see also Tr. 7/24 57:4–58:3). To

address the specific factors Dunn claimed increased the risk and reduced the value, on rebuttal Dr.

Arnold undertook a survey of those factors. To do so, Dr. Arnold employed the same Capital IQ

SIC database as Dunn confirmed experts relied upon to locate comparable companies and

precedent transactions, albeit using a larger population than simply most comparable. (Tr. 8/14

A.M. 48:7–49:13 [Arnold]; Tr. 8/8 35:12-25 [Dunn]). Dr. Arnold applied transparent, defined

criteria to divide the database of participants in TransCare’s classification, identifying 69 originally

with available data, and subsequently culling that group down to a subset of 34 for reasons clearly

stated in his report, to observe the EBITDA results for the identified entities in either smaller,

distressed, lower operating margin or undercapitalized categories that Dunn claimed should have

resulted in lower multiples. (Tr. 8/14 A.M 48:7–58:1). Dr. Arnold’s verifiable results confirmed

Greenberg’s initial multiples and did not support Dunn’s hypotheses. (Tr. 8/14 A.M 54:1-55:1

[Arnold]). Tilton offered no rebuttal. (Tr. 8/14 A.M. 79:23–80:8).




                                                  38
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 49 of 81




        More importantly, while it may be true that Transcendence was a smaller company with

only three of TransCare’s business lines being transferred to it, Transcendence, unlike TransCare,

was not distressed. The whole point of the Tilton Plan was to rid the TransCare assets being sold

to Transcendence of the $55,000,000 of debt that left TransCare with low operating margins and

undercapitalized, and, of course, put Tilton’s security interest in them ahead of the Term Loan

Lenders. Under the Tilton Plan, all of the other debt TransCare owed was essentially wiped out,

while Tilton bought the Subject Collateral without obtaining any of the lenders’ consent. Even

were Tilton’s specific objections credible, which they are not, the combination of all of them would

not alter those facts.

                                          ARGUMENT

I.      THE COURT SHOULD OVERRULE THE OBJECTION TO THE BANKRUPTCY
        COURT’S DETERMINATION THAT TILTON BREACHED HER FIDUCIARY
        DUTY OF LOYALTY

        A. Tilton Owed a Duty of Loyalty and Good Faith to TransCare

        Tilton does not object to the Bankruptcy Court’s conclusion that she owed a duty of loyalty

and good faith to TransCare under Delaware law. (PFC at 41). Under the internal affairs doctrine,

the fiduciary duties of a director are governed by the law of incorporation. See Hausman v.

Buckley, 299 F.2d 696 (2d Cir. 1962) (internal affairs doctrine provides that directors duties are

governed by the law of incorporation). Under Delaware law, “the duty of loyalty mandates that

the best interest of the corporation and its shareholders takes precedence over any interest

possessed by a director, officer or controlling shareholder and not shared by the stockholders

generally.” Cede & Co. v. Technicolor, Inc., 634 A.2d 345, 361 (Del. 1993), decision modified on

reargument, 636 A.2d 956 (Del. 1994). The duty of loyalty is implicated in two separate

circumstances: “cases involving a financial or other cognizable fiduciary conflict of interest” and




                                                39
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 50 of 81




“cases where the fiduciary fails to act in good faith.” Stone v. Ritter, 911 A.2d 362, 370 (Del.

2006).

         B. The Entire Fairness Test Governs Whether Tilton Breached Her Fiduciary Duty

         Tilton concedes that the Bankruptcy Court correctly concluded that Delaware’s entire

fairness test applies to the Tilton Plan. (PFC at 42; Obj. Br. at 51). The Tilton Plan was a “self-

dealing” transaction because she was on both sides of the transaction. Weinberger v. UOP,

Inc., 457 A.2d 701, 710 (Del. 1983) (“It is a well-settled principle of Delaware law that where

directors stand on both sides of a transaction, they have ‘the burden of establishing its entire

fairness, sufficient to pass the test of careful scrutiny by the courts.’”) (internal citations omitted).22

Therefore, Tilton is liable for breach of the fiduciary duty of loyalty unless she had been able to

prove at trial, by a preponderance of evidence, that the transaction was “entirely fair.”

          “There is no ‘safe harbor’ for such divided loyalties in Delaware.” Weinberger, 457, A.2d.

at 710; In re Opus East LLC, 698 Fed. App’x 711, 718 (3d Cir. 2017) (“A plaintiff alleging a

breach of this duty need only show that the director was on both sides of a challenged transaction…

The burden then shifts to the director to ‘demonstrat[e] the entire fairness of the transaction.’”),

citing In re The Brown Schs., 386 B.R. 37, 47 (Bankr. D. Del. 2008) and William Penn P’ship v.

Saliba, 13 A.3d 749, 756 (Del. 2011); Pereira v. Cogan, 52 Fed. App’x 536, 538 (2d Cir. 2002)

(“Under Delaware law, a controlling shareholder ‘standing on both sides of a transaction’…‘bears

the burden of proving its entire fairness.”), quoting Kahn v. Lynch Commc’ns Sys., Inc., 638 A.2d

1110, 1115 (Del. 1994); Official Comm. of Unsecured Creditors of Color Tile, Inc. v. Investcorp



22
         This is true whether the transfer of assets from TransCare to PPAS, and then from PPAS to Transcendence
are viewed as separate transactions, or whether they are collapsed, the view the Court indicated that it was inclined to
take. (Tr. 8/14 P.M. 6:13-20). See, e.g., Strassburger v. Earley, 752 A.2d 557, 570-71 (Del. Ch. 2000) (when two
transactions were part of a single, unified plan, even the non-self-interested transaction was subject to entire fairness
review with the burden of proof resting on defendants).



                                                          40
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 51 of 81




S.A., 137 F. Supp. 2d 502, 508 (S.D.N.Y. 2001) (“‘Where a controlling shareholder stands on both

sides of a transaction, the standard ordinarily is that the controlling shareholder (and the directors

who are subject to that control) will bear the burden of proving the entire fairness of the

transaction.’”), quoting In re MAXXAM, Inc., 1997 WL 187317, at *13 (Del. Ch. Apr. 4, 1997);

FrontFour Capital Grp. LLC v. Taube, 2019 WL 1313408, at *20 (Del. Ch. Mar. 11, 2019)

(“Entire fairness review arises ‘when the board labors under actual conflicts of interest,’ such as

when a controlling stockholder [or other “controller”] stands on both sides of a challenged

transaction.”    (footnotes omitted)).       See also Del. C. § 144 (providing safe harbors when

independent parties provide assurances of fairness). As shown below, Tilton failed to carry her

hefty burden of proof that the Tilton Plan was entirely fair.

            1. Tilton Concedes That the Bankruptcy Court Correctly Determined that Entire
               Fairness Is Delaware’s Most Onerous Standard of Review

        It is undisputed that the entire fairness test is Delaware’s “most onerous standard” of

review. (PFC at 45).23 See also Arkansas Teacher Ret. Sys. v. Alon USA Energy, Inc., 2019 WL

2714331, at *17 (Del. Ch. June 28, 2019). “The burden of proving entire fairness is often a

daunting task,” involving “a standard so exacting that it ordinarily, but not invariably, results in a

finding of liability.” Pereira v. Cogan, 267 B.R. 500, 508 (S.D.N.Y. 2001), quoting Solomon v.

Armstrong, 747 A.2d 1098, 1138 n.39 (Del. Ch.1999), aff'd, 746 A.2d 277 (Del. 2000).

            2. Tilton Concedes That the Bankruptcy Court Correctly Determined that Entire
               Fairness Is an Objective, Not a Subjective, Test

        Nor does Tilton contest the Bankruptcy Court’s determination that entire fairness review

depends on Tilton’s ability to prove that the transaction was objectively fair, independent of

Tilton’s subjective beliefs. “Not even an honest belief that the transaction was entirely fair will be


23
       Quoting Burtch v. Opus, LLC (In re Opus E., LLC), 528 B.R. 30, 66 (Bankr. D. Del. 2015) aff’d No. 15-346-
RGA, 2016 WL 1298965 (D .Del. Mar. 31, 2016), aff’d 698 Fed. App’x 711 (3d Cir. 2017).


                                                      41
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 52 of 81




sufficient to establish entire fairness. Rather, the transaction itself must be objectively fair,

independent of the board's beliefs.” (PFC at 45, quoting Reis v. Hazelett Strip-Casting Corp., 28

A.3d 442, 459 (Del. Ch. 2011) (quoting Gesoff v. IIC Indus., Inc., 902 A.2d 1130, 1145 (Del. Ch.

2006)). “The entire fairness standard is ‘exacting,’ and requires the director to show that the deal

was objectively fair, not just that he believed it to be so.” See, e.g., Opus East, 698 Fed. App’x at

719. “Indeed, as to the interested party itself, a finding of unfairness after trial will subject it to

liability for breach of the duty of loyalty regardless of its subjective bad faith.” In re Cornerstone

Therapeutics Inc. Stockholder Litig., 115 A.3d 1173, 1181 (Del. 2015). A director’s sin in

breaching the duty of loyalty is not necessarily one of venality, “but, rather, of indifference to their

duty to protect the interests of the corporation and its minority shareholders.” Strassburger, 752

A.2d at 581.

       Tilton’s own subjective beliefs fail to meet the objective measures of fairness that Delaware

law demands. See, e.g., Obj. Br. at 28 (“As of February 9, Tilton believed the only alternative to

the OldCo/NewCo Restructuring was the liquidation of all of TransCare,” citing her own

testimony). However, “‘such frail support as the defendants’ own evaluation of their innocence of

wrongdoing and on the fairness of the transaction’ is insufficient to prove fair dealing.” (PFC at

47, citing Pereira v. Cogan, 267 B.R. 500, 509 (S.D.N.Y. 2001), aff’d 52 F.App’x 536, 538-39

(2d Cir. 2002), quoting Merritt v. Colonial Food, Inc., 505 A.2d 757, 765 (Del. Ch. 1986)). The

Bankruptcy Court did not need to find that Tilton intentionally did anything wrong to find that

Tilton did not prove the transaction to have been entirely fair. Even if the Bankruptcy Court had

found that Tilton was sincerely trying to salvage value from TransCare, but did so “with blinders”

as to the entire fairness of the Tilton Plan to TransCare and its shareholders, she still would have

breached her duty of loyalty.




                                                  42
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 53 of 81




           3. Tilton Concedes That She Bore the Burden of Proof

       Tilton does not object to the Bankruptcy Court’s determination that she needed to prove

both fair dealing and fair price to carry her burden to prove entire fairness. (PFC 45-46). Arkansas

Teacher Ret. Sys., 2019 WL 2714331, at *21; accord Related Cos., L.P. v. Ruthling, 2018 WL

3315728, at *14 (S.D.N.Y. July 5, 2018). While these are distinct concepts, Tilton’s “burden to

establish them is not bifurcated. Rather, the Court must evaluate a transaction as a whole to

determine if this interested party has met his burden of establishing entire fairness.” (PFC at 46,

quoting William Penn P’ship v. Saliba, 13 A.3d 749, 757 (Del. 2011).) The Bankruptcy Court

correctly found she proved neither.

       C. Tilton Failed to Prove Fair Dealing

           1. Tilton Controlled Every Aspect of the Transcendence Transaction

       Tilton agrees that “[f]air dealing ‘embraces questions of when the transaction was timed,

how it was initiated, structured, negotiated, disclosed to the directors, and how the approvals of

the directors and the stockholders were obtained.’” (PFC 46, quoting Weinberger, 457 A.2d. at

711; Obj. Br. 53; see also Arkansas Teacher Ret. Sys., 2019 WL 2714331, at *21.)

       Here, Tilton did not negotiate the Tilton Plan or the terms of the foreclosure with any other

person. See supra at 24-26. As the Bankruptcy Court found, “Acting through her affiliates, she

foreclosed on the Subject Collateral, consented to the strict foreclosure, sold the foreclosed assets

to herself and fixed the sale price. Tilton stood on every side of the transaction and controlled

every aspect of the transaction with neither negotiation nor oversight nor approval by an

unconflicted person.” (PFC at 48-49). Tilton does not object to that finding.

       Tilton does not object to the Bankruptcy Court determination that “[t]he cornerstone of fair

dealing is a process implemented by the board that reflects arm’s length bargaining and provides

protections for the interests of all shareholders.” (PFC 46-47). Tilton put on no evidence that she


                                                 43
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 54 of 81




instituted any procedural protections for any other TransCare shareholder. She did not appoint a

special committee of the board, and she did not negotiate with, or even inform, TransCare’s other

shareholders about the transaction. See Strassburger, 752 A.2d at 576-77 (“there was no fair

dealing because there was no advocate committed to protect the minority’s interests…”); Reis v.

Hazelett Strip-Casting, 28 A.3d at 464 (“Procedural protections were not implemented, and no one

bargained for the minority.”); cf. Citron v. E.I. Du Pont de Nemours & Co., 584 A.2d 490, 504

(Del. Ch. 1990) (“Built into the process by which the merger terms were set were procedural

protections that tended to assure a fair result and to approximate what independent parties would

have arrived at in an arm's length bargain.”). Tilton was the sole director and the majority of

TransCare, but she was not the sole shareholder. (PFC at 4). Tilton failed to obtain the consent

of disinterested shareholders, which would have been consistent with fair process (e.g., Arkansas

Teacher Ret. Sys., 2019 WL 2714331, at *21), and concealed the Tilton Plan from TransCare’s

next largest shareholder, Credit Suisse. (PFC at 24-25).

            2. TransCare’s Financial Situation Did Not Relieve Tilton From Fair Dealing

        The Bankruptcy Court found, without objection by Tilton, that Delaware law precludes

fiduciaries from self-dealing with both solvent and insolvent companies alike. (PFC at 47, citing

Pereira v. Cogan, 267 B.R. at 511 (“Self-dealing transactions are improper regardless of whether

or not the corporation is solvent.”)). See also Weinberger, 457 A.2d at 710 (“Given the absence

of any attempt to structure this transaction on an arm's length basis, Signal cannot escape the effects

of the conflicts it faced, particularly when its designees on UOP's board did not totally abstain

from participation in the matter. There is no ‘safe harbor’ for such divided loyalties in Delaware.”)

        Nevertheless, Tilton asserts that the Bankruptcy Court failed to account for TransCare’s

financial difficulties, as she describes it, “the most important fact in the case” (Obj. Br. at 52). But

the Bankruptcy Court carefully recounted TransCare’s growing financial difficulties throughout


                                                  44
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 55 of 81




2015 and early 2016, as well as Tilton’s rejection of the various plans put forth by her own

Patriarch team, Wells Fargo and Carl Marks to restructure or sell TransCare in its entirety. (PFC

at 9-20). By February 5, 2016, Tilton had made the decision to wind down TransCare, rather than

supply it with the necessary funding to restructure it or sell in its entirety. (Id. at 21, 43). Instead,

Tilton determined to continue TransCare’s profitable business lines, which she deemed worth

saving, under a new company. (Id. at 21). 24

        On this Objection, Tilton argues that because TransCare was winding down or — in

Tilton’s dramatic telling, “had a one-way ticket to liquidation” — the business lines that she

identified as worth continuing had no going concern value. (Obj. Br. at 53). But that is a non-

sequitur. As shown by Tilton’s own contemporary projections, statements and actions, the

Transcendence assets did have significant value as operating entities. (See supra at 2-3, 32).

Under questioning from her own counsel, Tilton expressly testified that she came up with the

Tilton Plan because “to me, it was the most elegant solution given the timeframe and the only

scenario under which I was willing to put in new money because it would have been money going

into a company with a future.” (Tr. 8/13 P.M. 78:7-10) (emphasis added). As discussed above,

Tilton confirmed that Transcendence would have a future by having her three internal teams

prepare and validate the Transcendence projections showing significant going concern value.

(Supra at 28-29). Tilton contemporaneously told counterparties that “[t]here is a smaller, less risky

transit business that we would like to continue in a new company” that would generate $4 million

of EBITDA in 2016 and $7 million of EBITDA in 2017 (PFC at 25-26). Tilton put on no evidence

as to why other purchasers would not have viewed the Transcendence assets in the same manner.


24
         Tilton’s cites to the Bankruptcy Court’s determination that Tilton’s decision not to seek to restructure
TransCare was within the business judgment rule (PFC at 43) as evidence that TransCare could not have been
restructured. (Obj. Br. at 26). The Bankruptcy Court made no findings as to whether or not TransCare could have
been restructured.


                                                       45
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 56 of 81




       Tilton relies on Oliver v. Bos. Univ., 2006 WL 1064169, at *30 (Del. Ch. Apr. 14, 2006)

to suggest that the entire fairness test’s requirement of fair dealing may be loosened if those

negotiating a transaction are under “serious time-constraints” and unless an agreement is reached

promptly, a company “might run out of money before [a transaction] can be consummated.” (Obj.

Br. at 54). Unfortunately for Tilton, two sentences after the language she quotes from Oliver, the

court held that “[u]nfortunately there was no process, and, in the absence of even the most

rudimentary measures to protect the interests of the minority shareholders when the participating

fiduciaries are conflicted, those fiduciaries should not be surprised that adverse consequences

result.” Oliver, 2006 WL 1064169, at *30.

       Tilton also argues in her objection that TransCare’s secured lenders, specifically Wells

Fargo, prevented her from selling the Transcendence assets in a disinterested manner. (Obj. Br. at

61). But this makes little sense, as Wells Fargo obviously did not prevent Tilton from selling the

assets to Transcendence:

               While Tilton contends that TransCare could not have sold the
               Subject Collateral without the secured parties’ consent, at least
               outside of a bankruptcy sale under Bankruptcy Code § 363(f), she
               accomplished precisely that result by authorizing PPAS to foreclose
               and sell the assets to Transcendence without Credit Suisse’s, and
               apparently, Wells Fargo’s, consent.

(PFC at 64-65). Furthermore, Wells Fargo actually supported a sale of TransCare’s assets (PFC

at 16) and never varied from its position of being willing to fund TransCare through to a sale.

(Husson (LaMonica) Tr. 56:14–57:6; Tr. 7/22 A.M. 63:14-20). Wells Fargo was even willing to

consider a bankruptcy debtor-in-possession facility for TransCare, but required a budget from

Tilton to do so. (JX 84 at 53, 51, 49 and 47). As late as February 19, 2016 —less than a week

prior to the foreclosure — Wells Fargo gave Tilton a written proposal for a new $16.5 million

ABL to fund a wind-down of TransCare, also subject to appropriate releases and consents, and a



                                               46
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 57 of 81




budget. (PX 219 at 3192 (native)). Last, but not least, even if Wells Fargo had opposed a sale,

and even if Tilton had not proven by her own actions that Wells Fargo’s consent would not be

required, a disinterested fiduciary would have had the option of “selling the NewCo assets to a

third-party free and clear of liens claims and interests, with or without Wells Fargo’s and PPAS’s

consent pursuant to Bankruptcy Code § 363, a common practice.” (PFC at 49).

             3. Tilton Failed to Explore Disinterested Options

         Tilton, who bore the burden of proof, put on no evidence that the Transcendence assets

could not have been sold; or even that they could not have been sold in the same manner as she

sold them to herself. She failed to market the assets, or to call any of the numerous interested

parties. She failed to explore financing options. She submitted no expert valuation testimony.

The sweeping generalizations she advances in her Objection about the purported lack of going

concern value of the Transcendence assets are without any citation to any record evidence. (Obj.

Br. at 25, 28, 34, 43-44, 45, 51, 53, 54, 57, 70, 79).

         Tilton relies on several cases, where after trying every disinterested option, directors

approved an arms-length recapitalization, leaving nothing for equity.25 Those cases in fact

demonstrate why Tilton failed to meet her burden to show fair process here. In S. Muoio, the board

(1) formed a special committee of disinterested directors to seek a buyer, (2) retained independent

legal and financial advisors to engage in an extensive sales process involving key players in the

relevant industry, (3) specifically recruited a new CEO to locate a buyer, plus (4) the controller

shareholder directly “engaged in discussions with several potential acquirers or other sources of

financing[,]” and when those initiatives failed, (5) the board formed a new special independent



25
         See S. Muoio & Co. LLC v. Hallmark Entm’t Invests. Co., 2011 WL 863007, at *14 (Del. Ch. Mar. 9, 2011)
(“S. Moio”), relied on in Obj. Br. at 52, 67, 68, 70, 72, 73; In re Vision Hardware Grp., Inc., 669 A.2d 671 (Del. Ch.
1995), relied in Obj. Br. at 70, 73.


                                                         47
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 58 of 81




committee to consider the controlling shareholder’s reorganization proposal, which (6) hired

independent legal and financial counsel, (7) who engaged extensive due diligence and prepared a

valuation of the company, following which (8) the special committee retained a second financial

advisor who issued a fairness opinion, and (9) the special committee conducted an arms-length

negotiation with the controlling shareholder, during which they improved the terms of the

reorganization. S. Muoio, at *3-7. See also Vision Hardware, 669 A.2d at 677 (where the company

“had exhaustively sought alternative financing but to no avail.”)

       Tilton undertook none — not even a subset — of these acts. Once she decided to sell

TransCare, she apprised herself of the going market multiples and then only considered (a)

financing TransCare in whole or in part herself or (b) selling selected parts of TransCare to herself

at a price she selected. See In re Loral Space & Comms. Inc., 2008 WL 4293781, at *25 (Del. Ch.

Sept. 19, 2008) (special committee breached its fiduciary duty by employing “tunnel vision” when

negotiating a new round of financing with company’s controlling shareholder, not bothering to

explore alternative options and not using any leverage to negotiate against the insider).

       Tilton cites Cinerama, 663 A.2d 1134, 1140-41 (Del. Ch. 1994), aff’d, 663 A.2d 1156 (Del.

1995) suggesting that the court found “process entirely fair because, ‘while the company was not

shopped[,] there is no indication in the record that more money was possible from [a controlling

stockholder] or likely from anyone else.’” Obj. Br. at 65. That is misleading. In fact, Tilton quotes

only the fifth of five factors the court considered to determine that the process was entirely fair,

including: (1) the company’s CEO “consistently sought the highest price that Pearlman

[a disinterested buyer] would pay; and (4) the negotiations led to a price that was very high when

compared to the prior market price of the stock (about 100% premium over unaffected market




                                                 48
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 59 of 81




price) or when compared to premiums paid in more or less comparable transactions during the

period….” As the record evidence shows, that is not at all what happened here.

        The truth is that Tilton never explored any option, whether sale or restructuring, that did

not involve her. Throughout 2015, Tilton forbade Leland from exploring any sale of TransCare

or any alternative sources of financing.26 Nor did she give that authorization to Greenberg, her

financial point person for TransCare. (Tr. 7/22 P.M. 123:7-12 [Greenberg]; Leland Tr. 77:2–

78:23; 101:13-20). Nor did she pursue a December 16, 2015 offer. (PX 124 (“National Express

called a few times yesterday and I just returned their call. They reiterate that the letter they sent

before, offering to buy the TC Paratransit contract, is ‘still out there.’”); Tr. 7/23 A.M. 50:22–51:3

[Pelissier]). From the moment of her December decision to sell any portion of TransCare, Tilton

only contemplated funding a sale herself.

        That is why the Bankruptcy Court correctly relied on Delaware law holding fiduciaries are

liable when they tilt the playing field such that the only possible solution is a self-dealing

transaction. (PFC at 48, citing See Basho Techs. Holdco B, LLC v. Georgetown Basho Investors,

LLC, 2018 WL 3326693, at *29 (Del. Ch. July 6, 2018) (fiduciary maneuvered the company into

“the position of being the sole life line of the Company for money” by blocking alternative

transactions); In re Rural Metro Corp. S’Holders Litig., 88 A.3d 54, 101 (Del. Ch. 2014) (“RBC’s

self-interested manipulations caused the [sale] process to unfold differently than it otherwise

would have.”); In re Del Monte Foods Co. S’holders Litig., 25 A.3d 813, 833 (Del. Ch. 2011)

(“But for Barclays’ manipulations, the [sale] process would have played out differently.”); and



26
          Leland Tr. 77:2–78:20 (CEO prohibited from seeking financing alternatives for TransCare); id. 97:11-19
(after bringing one expression of interest, Tilton admonished Leland “’Don’t ever’ – expletive – ‘sell one of my
companies.’”); id. 101:13-20 (Tilton told Leland that finding funding for TransCare was exclusively her
responsibility); id. 148:24–149:3 (no permission granted to seek alternative sources of financing); id. 604:4-15
(Pelissier directed Leland to not explore a replacement lender)). TransCare could not even sell individual ambulances
without Tilton’s personal signature. (Id. 81:18–82:5).


                                                        49
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 60 of 81




Bomarko, Inc. v. Int’l Telecharge, Inc., 794 A.2d 1161, 1184-85 (Del. Ch. 1999) (“Bomarko I”)

(director’s interference with company’s attempts to obtain outside funding was not fair dealing).

       Indeed, there is ample evidence in the record of third-party interest in acquiring all or some

of TransCare while it was still a going concern (PFC at 11-13), and Tilton herself had recognized

that there was an “active [] market in the ambulance space.” (PFC at 12, quoting DX 68 at 90469).

Tilton does not object to the expressions of interest, or to her recognition of the active market, just

to the implications of such interest. (Obj. Nos. 5-8). Tilton advances many hypotheses about what

these purchasers would have been willing to pay for which assets, but Tilton will never know

because she failed to pick up the phone and negotiate with them, or even to check whether they

would be willing to pay more than book value.

           4. Tilton Did Not Rely on Carl Marks for the Tilton Plan

       Tilton’s claim that Carl Marks convinced her to not sell TransCare in an arms-length

process is wrong. (Obj. Br. at 24-26, 28, 31, 36). Tilton conflates her own reluctance to fund

TransCare as a whole with the Tilton Plan to sell certain valuable business lines to herself. For

example, page 26 of the Objection purports to cite record evidence supporting that proposition:

               After reviewing the CMAG Executive Summary and meeting with
               the CMAG team on February 5, 2016, Tilton determined that a sale
               process would not be viable and should no longer be pursued.
               (DX_130, at PP–TRBK0028275 (“We have the plan [CMAG]
               presented to me on Friday [February 5, 2016] . . . [t]hat is the plan
               that convinced me I could not move forward” with a sale process);
               Aug. 13 PM Tr. 76:10–77:2; id. at 40:18-24.)

(Obj. Br. at 26). None of the citations support this proposition. (Compare DX 130 (“That is the

plan that convinced me I could not move forward in this manner.”) (emphasis added) and Tr. 8/13

P.M. 76:19–77:6 [Tilton] (“And that was the plan that I knew I could not fund because there was

no real restructuring plan.”) (emphasis added) with Tr. 8/13 P.M. 40:18–41:1 (Tilton claiming to

never have believed that TransCare could be sold)).


                                                  50
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 61 of 81




        Tilton did not rely on Carl Marks to make any decision. Tilton testified that Carl Marks

was so incompetent that she could not rely on their work product.27 Carl Marks was not an

investment bank, and Carl Marks was not engaged to explore a sale or alternative sources of

financing. (See supra 51-53).

        At trial, Tilton disclaimed Carl Marks’ projections that TransCare as a whole could achieve

$5 million in 2016 EBITDA.28 She testified that she rejected Carl Marks’ January 27 business

plan for the entirety of TransCare because she personally did not want to invest $7.5 million based

on the deficiencies she perceived in Carl Marks’ analysis, not because Carl Marks convinced her

that a third-party sale or restructuring was impossible:

                “Transcare was never getting that eight and a half million because I was not willing
                 to put eight and a half million dollars behind Wells in a black hole of losses with
                 no true analysis on how to restructuring [sic] the company.” (Tr. 8/13 A.M. 43:6-
                 15) (emphasis added);

                “It was seven and a half million dollars just to survive to try to get a plan together.
                 As I said, I didn’t want to fund into a black hole.” (Tr. 8/13 P.M. 71:1-5);

                “There was no availability left in the Zohar funds for TransCare. So, the only place
                 that money could come from would be my personal funds.” (Id. 64:6-11);

                “So, to me it [the foreclosure] was the most elegant solution given the timeframe
                 and the only scenario under which I was willing to put in new money because it
                 would have been money going into a company with a future.” (Id. 78:7-10);

                “Q: And why [was] it important to you for that to happen [Giving Ark II a first
                 lien]? A: Because it was on the only basis that I was willing to put in new money
                 in a company that could end up in liquidation days later.” (Id. 6:7-10).




27
        See supra p. 4 (Carl Marks personnel were “overpaid bill payers,” “not able to do the type of work that
needed to be done”); see also Tr. 8/13 P.M. 85:8-11 [Tilton] (“not, in my opinion, working in the interest of the
company”); Tr. 8/13 P.M. 84:3-6 [Tilton] (not getting valid and accurate information from Carl Marks).
28
         While Tilton cites many times to negative statements in Carl Mark’s January 27 Plan, she refused to credit
the plan’s conclusion that TransCare as a whole could effect a turnaround. See PFC at 19-20, discussing PX 175.


                                                        51
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 62 of 81




       Contrary to Tilton’s implication, Carl Marks had no recommendation with respect to either

the sale or financing of TransCare, let alone the specific assets of Transcendence, and Tilton points

to none in this record. (Obj. Br. at 24-25).

            5. The Timing of the Foreclosure Was Driven by Tilton’s Self-Dealing

       Finally, the timing of the foreclosure was itself driven solely by Tilton’s self-dealing

because Tilton waited to consummate her strict foreclosure until February 24, until the eve of

TransCare defaulting on its payroll, only because she was waiting for Transcendence’s vehicle

liability insurance to be bound. (PFC at 28-29). As Tilton admitted, that is why she foreclosed on

the assets at 12:07 a.m. the night before she put TransCare into bankruptcy. (Tr. 8/13 A.M. 6:16-

19).

       Because Tilton alone initiated, structured, negotiated, and timed the foreclosure, because

she failed to disclose it to TransCare’s other shareholders, because she failed to set any procedural

safeguards for the transaction, and because she failed to explore any alternative options for the

assets she foreclosed upon, Tilton failed to meet her burden to prove that she engaged in fair

dealing.

       D. Tilton Failed to Prove Fair Price

       “[T]he ‘fair price’ aspect of an entire fairness analysis requires the board of directors to

demonstrate ‘that the price offered was the highest value reasonably available under the

circumstances.’” Cinerama, Inc. v. Technicolor, Inc., 663 A.2d 1156, 1163 (Del. 1995), quoting

Cede & Co., 634 A.2d at 361. See also PFC at 50. As a matter of law, it was Tilton’s burden to

prove that no higher price was available, not the Trustee’s to prove that a higher price was

available. See e.g., Summa Corp. v. Trans World Airlines, Inc., 540 A.2d 403, 408 (Del. 1988).

Bomarko I, 794 A.2d at 1161 (“I realize that this involves proving a negative and is a difficult

burden for [defendant] to meet. Yet it is the only fair way to proceed….”); HMG/Courtland


                                                 52
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 63 of 81




Props., Inc. v. Gray, 749 A.2d 94, 116-17 (Del. Ch. 1999) (finding that although price fell within

lower range of fairness, “[t]he defendants have failed to persuade me that HMG would not have

gotten a materially higher value for Wallingford and the Grossman's Portfolio…. That is, they

have not convinced me that their misconduct did not taint the price to HMG's disadvantage.”); In

re DSI Renal Holdings, LLC, 574 B.R. 446, 472 (Bankr. D. Del. 2017) (defendants’ failure to seek

the highest value reasonably available for the company during the sales process supported the

inferences that the defendants breached the duty of loyalty by, inter alia, engaging in a self-

interested decision-making process or by acting with gross negligence.); Reis, 28 A.3d at 467

(when the “price is entirely fair, but the process is faulty,” plaintiff can be entitled to a “fairer”

price).

          Tilton presented no evidence that book value was an appropriate measure of value of the

assets transferred given TransCare’s business. (See PFC at 53-54, quoting Lawson v. Ford Motor

Co. (In re Roblin Indus., Inc.), 78 F.3d 30, 36 (2d Cir. 1996) (“[B]ook values are not ordinarily an

accurate reflection of the market value of an asset.”)). Book value is an accounting construct that,

among other things, deducts depreciation and has no necessary connection to market value. (Tr.

8/14 P.M. 32:8-11). Valuation based on book value “arguably” makes sense where, unlike

TransCare, “a business…derives significant value from its physical assets,” Reis, 28 A.3d at 476.

Even then, naked “book value” is rarely, if ever, accepted as a valuation without adjustment, at

least an adjustment to the lower of cost or market so that, after deducting associated costs, it

produces a liquidation value and, thus, “a floor value of the business.” Id. at 477. See, e.g., Kahn

v. Household Acquisition Corp., 591 A.2d 166, 173 (Del. 1991).

          Tilton did not negotiate the $10 million credit bid, nor did she set it based on third-party

advice as to value. In fact, Tilton failed to provide any contemporaneous documentation showing




                                                  53
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 64 of 81




how she calculated the $10 million. (Tr. 8/14 A.M. 20:24-21:22). As the Bankruptcy Court found,

her trial testimony was riddled with inconsistencies: (a) she did not include the book value for the

plant, property and equipment (which she had foreclosed upon) (PFC at 53);29 (b) she did not

ascribe any value to the two CONs owned by TC Hudson Valley or TC Ambulance Corp. (whose

stock she foreclosed on) (id. at 53); and (c) she failed to ascribe any value to the MTA Contract,

which had recently been extended through October 2019 (id. at 54). Tilton presented no evidence

that she made any effort to ascertain whether a better price was available from third parties.

        Tilton does not object to the Bankruptcy Court’s determination that “where the fair dealing

element reveals a process infected by the actions of directors, the defendant may be unable to show

that any price was entirely fair.” (PFC at 51, relying on William Penn, 13 A.3d at 758 (“Merely

showing that the sale price was in the range of fairness, however, does not necessarily satisfy the

entire fairness burden when fiduciaries stand on both sides of a transaction and manipulate the

sales process.”); Kahn v. Tremont Corp., 694 A.2d 422, 432 (Del. 1997) (“But here, the process is

so intertwined with price that under Weinberger’s unitary standard a finding that the price

negotiated by the Special Committee might have been fair does not save the result.”); Reis v.

Hazelett Strip-Casting Corp., 28 A.3d at 467 (“A strong record of fair dealing can influence the

fair price inquiry, reinforcing the unitary nature of the entire fairness test. The converse is equally

true: process can infect price.”); Gesoff v. IIC Indus., 902 A.2d at 1154; Bomarko I, 794 A.2d at

1183 (director failed to meet burden of proving fair price where “the unfairness of the process also

infects the fairness of the price.”) (See supra Fact Section B, 23).


29
         Tilton objects to this finding on the grounds that the $3.6 million in net book value PPE referenced in the
OldCo winddown plan represented “all of TransCare’s assets.” (Obj. No. 23) (emphasis in original). But in addition
to TransCare’s Hudson Valley, Pittsburgh and MTA divisions, Tilton also foreclosed on all of TransCare’s personal
property. (PFC at 29; JX 96; PX 237). Therefore, as the Bankruptcy Court explained, the book value calculation was
wrong because “the Subject Collateral on which PPAS foreclosed and sold to Transcendence was not limited to the
three TransCare divisions that Transcendence would operate.” (PFC at 53).



                                                        54
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 65 of 81




       Tilton was required to demonstrate, through evidence, what TransCare’s assets could have

been worth had Tilton conducted a disinterested process, contacted buyers, engaged disinterested

professionals, conducted an appraisal or other prepared financial materials to share with potential

suitors, and appointed a disinterested special committee to negotiate with her. Tilton put on no

evidence of what that price would be.

II.    THE COURT SHOULD OVERRULE THE OBJECTION TO THE BANKRUPTCY
       COURT’S DETERMINATION OF DAMAGES

       A. The Bankruptcy Court Correctly Determined Delaware Law for Damages for
          Breach of the Duty of Loyalty

      Tilton does not object to the Bankruptcy Court’s analysis of the law of damages for breach

of fiduciary duty of loyalty under Delaware law. (PFC at 55-57). She does not object to the

determination that “Delaware law dictates that the scope of damages for breach of the duty of

loyalty is not to be determined narrowly[.]” (PFC at 55, quoting Thorpe, 676 A.2d at 445). Nor

does she object to the determination that breach of loyalty damages are distinct from the damage

remedy in appraisal cases. (PFC at 55, quoting Reiss, 28 A.3d at 468 and Cede, 634 A.2d 345,

371 (Del. 1993), modified in part on other grounds, 636 A.2d 956 (Del. 1994)).

      Nor does Tilton object to the Bankruptcy Court’s determination that while Plaintiff has the

burden of proving its damages, in the duty of loyalty of context that burden is reduced:

“responsible estimates that lack mathematical certainty are permissible so long as the Court has a

basis to make a responsible estimation of damages” and “uncertainties in awarding damages are

generally resolved against the wrongdoer.” (PFC at 57, quoting Basho, 2018 WL 3326693, at *50).

Under Delaware law, the responsible estimation of damages may be proved “by any techniques or

methods which are generally considered acceptable in the financial community and otherwise

admissible in court.” (PFC at 57, quoting Weinberger, 457 A.2d at 713). See also Henkel of




                                                55
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 66 of 81




America, Inc. v. Bell, -- Fed.App’x.– 2020 WL 4919998, at *9-10 (6th Cir. Aug. 21, 2020)

(summarizing Delaware’s law for determining damages for the breach of the duty of loyalty).

        Tilton claims that the Trustee “failed to prove causation” (Obj. Br. at 79) but, as discussed

above, Delaware law does not require strict causation for duty of loyalty damages. As the

Bankruptcy Court properly concluded, uncertainties in awarding damages are resolved against the

wrongdoer. (PFC at 57, quoting Basho, 2018 WL 3326693, at *50).30 Thus, consistent with

Delaware law, the Bankruptcy Court valued Transcendence on the basis of the very plans and

projections Tilton employed to exercise her foreclosure and sale of TransCare’s assets to

Transcendence.

        For her “causation” argument, Tilton cites two cases: a footnote from a District of

Delaware case that does not address damages at all,31 and a bankruptcy case, subsequently reversed

on appeal, which dismissed a complaint that had pled only “brief, conclusory statements”

concerning the loss opportunity of the corporation.32 Neither case addresses the well-developed

law cited above and relied upon by the Bankruptcy Court. Moreover, Tilton’s “causation”

argument depends on Tilton’s ipse dixit assertion that the Transcendence assets had no going

concern value because TransCare was “on the verge of liquidation.” (Obj. Br. at 79). As discussed

throughout this brief, Tilton selected the Transcendence assets to foreclose upon because she

determined that those business lines had significant going concern value.




30
         See also Milbank, Tweed, Hadley & McCloy v. Boon, 13 F.3d 537, 543 (2d Cir. 1994) (holding that “breaches
of a fiduciary relationship in any context comprise a special breed of cases that often loosen normally stringent
requirements of causation and damages[,]” and citing numerous authorities for the same).
31
        Obj Br. at 79, citing Continuing Creditors Comm. of Star Telecomms., Inc. v. Edgecomb, 385 F. Supp. 2d
449, 460, n.9 (D. Del. 2004).
32
          Official Comm. of Unsecured Creditors of Katy Indus., Inc. v. Victory Park Cap. Advisors, LLC (In re Katy
Indus., Inc.), 590 B.R. 628, 640 (Bankr. D. Del. 2018), reversed by 607 B.R. 398 (D. Del. 2019).


                                                        56
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 67 of 81




       B. Loyalty Breaches Entitle the Plaintiff to Rescissory Damages

       Tilton does not object to the Bankruptcy Court’s determination that Delaware law permits

an award of rescissory damages for breaches of the duty of loyalty. (PFC at 55-56, relying on

Bomarko II for the proposition that the Delaware Supreme Court affirmed “a grant of rescissory

damages based on the estimated value of plaintiffs’ shares at the time of the challenged merger if

the defendant had not breached his fiduciary duties.”). Tilton’s breach of fiduciary duty caused

TransCare’s affairs to unfold differently than they otherwise would have, and while no one can

say what would have happened, a disinterested board of TransCare had numerous opportunities to

achieve a superior result. As explained in Rural Metro:

               RBC’s self-interested manipulations caused the Rural process to
               unfold differently than it otherwise would have. See [In re Del
               Monte Foods Co. Shareholders Litig., 25 A.3d 813, 833 (Del. Ch.
               2011)] (‘But for Barclays' manipulations, the Del Monte process
               would have played out differently’). RBC's actions led to an ill-
               timed sale of Rural that did not capture value attributable to its
               acquisition strategy; (ii) a mismanaged sale process that generated
               only one final bid by a bidder that knew it had the upper hand in
               bidding and price negotiations; and (iii) uninformed board approval
               based on manipulated valuation analyses. To be sure, ‘[n]o one can
               tell what would have happened had unconflicted parties negotiated
               the Merger. That is beyond the capacity of humans.’ In re El Paso
               Corp. Shareholder Litig., [41 A.3d 432, 447 (Del. Ch. 2012)].
               Nevertheless, but for RBC’s actions, a fully-informed Board would
               have had numerous opportunities to achieve a superior result.

Rural Metro, 88 A.3d at 101. Because Tilton’s unilateral actions made it impossible to know what

TransCare’s assets would have sold for in a fair and arms-length process, the Trustee valued those

assets based upon the available information compiled by Tilton’s own employees as to their

expectations of their earning potential. See Bomarko I, 794 A.2d at 1184-85 (what would have

happened absent the breach of fiduciary duty is “inherently unknowable” and, therefore, the court

valued the company as though it had been successfully found financing and restructured its debt

without a breach of duty); cf. Rural Metro, 88 A.3d at 101 (“a disinterested board…would have


                                               57
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 68 of 81




received valuation materials periodically throughout the process, rather than getting a valuation

deck for the first time after 9:30 p.m.…and approving the merger shortly after midnight.”).

       Finally, the Trustee is also entitled to rescissory damages because the foreclosure cannot

be unwound as the assets transferred to Transcendence were returned to the bankruptcy estate in a

non-operating state. (See PFC at 56; supra 33 (fact section E)). As the Bankruptcy Court found,

Delaware law provides that “the disloyal fiduciary who wrongfully takes property from the

beneficiary is liable for changes in value while the wrongfully taken property is under the disloyal

fiduciary’s control.” (PFC at 56, quoting Basho, 2018 WL 3326693, at *50). Here, the evidence

is undisputed that Tilton alone determined to shut the operations which she had sold to

Transcendence. (See supra at 7, 35-36).

       C. The Trustee Made a Responsible Estimation of Damages

       Dr. Arnold’s analysis had two major components: the selection of an appropriate EBITDA

multiple and the financials projections with which to apply the projections. The Bankruptcy Court

determined that Dr. Arnold “developed an appropriate multiple of EBITDA to apply to

Transcendence’s projections to determine the projected value of the Transcendence business, and

hence, TransCare’s damages resulting from the stripping of that business through an unfair, tainted

process.” (PFC at 59). Tilton objects to that finding on the grounds that Dr. Arnold did not opine

as to the value of the Transcendence assets. (Obj. No. 28). As discussed above, (supra Fact Section

F), Tilton’s objection is simply wrong. Dr. Arnold extensively testified to the value of the

Transcendence assets under Tilton’s projected business plan for those assets.

           1. The Transcendence Projections Provided a Responsible Basis Upon Which to
              Value the Foreclosed Assets

       Tilton argues that Dr. Arnold’s reliance on Tilton’s projections for Transcendence because

such he did not independently verify her projections. (Obj. Br. at 85). Tilton makes three errors:



                                                58
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 69 of 81




Delaware law affords great weight to such projections, Tilton herself relied on the projections, and

Dr. Arnold correctly assumed Tilton’s disinterestedness in opining on damages.

               a. The Projections Were the Best Evidence of Value

       Management projections are ordinarily the preferred projections to use because they reflect

the most knowledgeable assessment of what is expected. See Cede & Co. v. Technicolor,

Inc., 2003 WL 23700218, at *3, 7 (Del. Ch. Dec. 31, 2003), aff’d in relevant part, rev’d in

part, 884 A.2d 26 (Del. 2005). Tilton does not object to the Bankruptcy Court’s determination

that “Delaware law affords great weight to contemporaneous management projections in

determining value, when available.” (PFC at 57, citing numerous authorities). That is particularly

true here where:

           Greenberg (i) had been involved in managing TransCare for many years and preparing
            their financials, (ii) took increased responsibility for TransCare’s financial reporting
            after TransCare’s CFO resigned in September 2015 and (iii) worked for Patriarch for
            many years, assessing and modeling the future financial performance of portfolio
            companies, including TransCare on several occasions.

           Tilton had assigned no less than ten Patriarch employees, working in three separate
            teams over the course of a month, to validate the assumptions used for a company that
            she had controlled for over a decade (Tr. 8/13 A.M. 39:5–41:15). Tilton directed this
            plan to be sent to insurance brokers to induce their reliance for the purpose of procuring
            insurance for Transcendence, and submitted versions of the same plan to other insurers
            for the same purpose.

           All of Tilton’s projections, including those for the assets taken by Transcendence, were
            well within the range of what TransCare’s assets had earned historically.

See supra, fact section D.

       Tilton misreads several Delaware appraisal cases for the proposition that Dr. Arnold was

required to independently come to a different conclusion than Greenberg and Tilton concerning

the reliability of the projections. Tilton conflates the use of a discounted cash flow (“DCF”)

analysis in those cases with the use in a comparable company or precedent transaction approach




                                                 59
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 70 of 81




used here. But Dr. Arnold testified that the projections in the record were not sufficient to conduct

a DCF analysis. (“[T]he ingredients or the ability to create [a sufficient cash flow forecast] from

granular pieces of information is also not available in the record. So there are many reasons why

DCF could not be implemented here and, therefore, I did not.” (Tr. 7/24 A.M. 15:17-20); PFC

60). Therefore, Dr. Arnold used the comparable company approach.

       Contrary to Tilton’s reliance on Doft & Co. v. Travelocity.com Inc., (Obj. Br. at 90-91, 94),

the comparable company approach that Dr. Arnold employed is exactly the process endorsed by

the Doft court. 2004 WL 1152338, at *7 (Del. Ch. May 20, 2014). Tilton’s Objection removes

the phrase “DCF analysis” from the quote to make it seem as it the court rejected a comparable

company approach based upon the reliability of projections.            (Obj. Br. at 90-91).      (As

Travelocity.com explained, “The goal of the DCF method of valuation is to value future cash

flows.” Id.) Instead, just as Dr. Arnold determined here, the Doft Court concluded that the absence

of reliable projections “make the DCF analysis of marginal utility as a valuation technique in this

case.” Doft, 2004 WL 1152338 at *7. Because of that, the Doft court — like Dr. Arnold — went

on to apply a comparable company approach. Id. at *9.

       Similarly, In re PetSmart, Inc., 2017 WL 2303599, at *32-34 (Del. Ch. May 26, 2017)

(Obj. Br. at 88) concerned the application of a DCF analysis. The Court discounted five-year cash

flow projections for four independent reasons, including that “management engaged in the process

of creating the auction-related projections in the midst of intense pressure from the Board to be

aggressive, with the expectation that the projections would be discounted by potential bidders.”

Id. at 33. Three witnesses testified that the auction-projections “were designed to be aggressive




                                                 60
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 71 of 81




because the Board [] were convinced that potential bidders would discount whatever projections

were put in front of them.” Id. at 34.33

        No one gave any such testimony here. Instead, Greenberg testified that the projections

were based on his honest and best effort to independently project earnings for TransCare. Cf.

Prescott Group Small Cap, L.P. v. Coleman Co. Inc., 2004 WL 2059515, at *22 (Del. Ch. Sept. 8,

2004) (projections delivered to purchaser’s bank were “management’s honest and best effort, at

that time, to predict Coleman’s performance for the year 2000”). More importantly, Tilton testified

that the projections were validated by three separate, experienced teams working with TransCare’s

management in her offices to assure herself of the accuracy of the model she was prepared to put

$10 million of her own money behind. She claimed to have herself worked with the separate teams

of analysts from her offices and company management, to develop a model that “took it down to

its basic variables that had not been done by the company or Carl Marks, to understand each

contract down to what it takes, labor and ambulances and contractual commitments, in the

mathematical model of how many ambulances you’d need under that contract to see if each

contract was profitable, and then tried to build up from the profitable contracts, to save as much of

the company as was possible, as we were losing contracts on a daily basis.” (Tr. 8/13 A.M. 39:9–

40:7, 41:8-15; see also Tr. 8/13 P.M. 80:6–80:23 (“We were finally doing it ourselves with the

help of certain managers from TransCare…, not numbers put together by anyone else.”)

        Finally, as far as Dr. Arnold not vetting the plans for reasonableness, Tilton fails to explain

why he would be more qualified to do so than she and her Patriarch team. Cf. Union Ill. 1995 Inv.

Ltd. P'ship v. Union Fin. Grp., Ltd., 847 A.2d 340, 360 (Del. Ch. 2004) (rejecting expert’s decision




33
        Thus, contrary to Defendants’ assertion, the Court did not reject the projections merely because they were
designed to “aid in the pursuit of strategic alternatives.” (Obj. Br. at 88).


                                                       61
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 72 of 81




to reduce management’s projected variable costs because management was in the best position to

estimate such costs).

               b. Tilton Relied on the Projections

       The Transcendence projections were not outliers. Greenberg and Pelissier’s January 7 Plan

had projected 2016 revenues of $120 million and EBITDA of $6.9 million. (JX 67 at 196574).

With the loss of $2.5 million from the Bronx/Westchester Operations (see Tr. 8/13 P.M. 99:11-20)

and the $500,000 to $750,000 Tilton claimed the February 24 plan omitted in administrative

overhead (see Tr. 8/13 A.M. 14:15-25; Tr. 8/14 A.M. 34:15–35:1), Tilton’s February 24 plan

projected a consistent $4 million in annual EBITDA for Transcendence (see Tr. 8/14 A.M. 38:4-

20).

       Tilton may not have “approved” of any plan formally (see, e.g., Tr. 7/22 A.M. 123:3-19

(Tilton never “approved” any plan between November 14, 2015 and February 24, 2016); id., 80:6-

15 (even though Tilton did not “approve” plans, her team still judged the company against those

plans), but that was her practice as the Board of TransCare. (See PX 3 (Authority Matrix); Tr. 7/23

P.M. 15:16-17:11; see also Leland Tr. 84:9-16; JX 11 (without a “Designated Executive” or

“Annual Plan” referred to in the Matrix, most decisions had to be made by Tilton personally)).

Tilton relied on those plans when she: (i) on January 12, 2016, offered raises and change of control

bonuses to TransCare’s divisional VPs for paratransit and Hudson Valley (DX 108 at 23057; Tr.

8/13 A.M. 54:19–55:10).; (ii) on January 15 and 29, 2016, funded a portion of the financing called

for by the January 7 Plan (and confirmed to Wells Fargo that the funds were part the “go forward

business plan being developed”) (Tr. 7/22 A.M. 83:7-13; JX 67 at 06575; PX 170, 2:06 pm email);

(iii) committed $10 million in financing secured by Transcendence’s accounts receivable (PFC at

31), and (iv) and actually funded $658,000 of that loan towards Transcendence’s operations (JX

101 at 8673; Tr. 7/22 P.M. 59:13–61:12 [Greenberg]; Tr. 8/13 A.M. 24:15-24 [Tilton]). It is hard


                                                62
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 73 of 81




to find more concrete “approval” than Tilton’s commitment of these funds. As Tilton explained

in a January 14, 2015, email (PX 165 at 00925), she would not have provided additional funding

if she did not believe that the plan was viable: “I am being asked to provide money and make

decisions on the future of the company…. I do not want to keep funding into a black hole that

cannot be filled or a company that cannot generate sufficient cash to cover its expenses. It makes

me sad but it is more important that I understand the reality before I fund more and more cash . . .

.”34

        Tilton’s continued investment in TransCare speaks volumes. See Gentile v. Rossette, 2010

WL 2171613, at *10 (Del. Ch. May 28, 2010) (defendant’s “persistent willingness — even though

admittedly marked at times by grave doubts — to pour his ultimately limited resources into the

Company” was the most persuasive evidence of the company’s value, notwithstanding his trial

testimony that “the Company was worthless and on a path to oblivion.”). See also In re Appraisal

of Dole Food Co., Inc., 114 A.3d 541, 557-58 (Del. Ch. 2014) (“[S]elf-interest concentrates the

mind, and people who must back their beliefs with their purses are more likely to assess the value

of the judgment accurately than are people who simply seek to make an argument[.]”). Finally,

Tilton’s own contemporaneous statements belie her positions on this Objection. As she wrote to

an insurer to induce to bind insurance: “It is because this new business makes sense that I would

personally be providing all the new working capital for this business myself, personally.” (PFC at

59).

        Objecting to these findings, Tilton makes the novel argument that because the trial exhibit

copy of the Ark Angels III loan to Transcendence was unexecuted, Tilton may not really have been


34
         Tilton relies on the Carl Marks’ response to her email at PX 165 in which Marc Pfefferle stated that “the
EBITDA numbers we were originally given are significantly overstated.” Not only is the statement relied upon
hearsay, but Tilton presented no testimony from Pfefferle or anyone else as to what EBITDA projections he was
referring or how he made that determination. (Obj. Br. at 23, 89).


                                                       63
          Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 74 of 81




committed to the loan. (Obj. No. 15). But at trial, Tilton testified that she was committed to the

loan. (Tr. 8/13 A.M. 23:11-3).35 Moreover, Ark Angels III actually advanced $658,000 to

Transcendence under that loan facility in order pay the New York State Insurance Fund and lease

the paratransit facility on Foster Avenue in Brooklyn. (JX 101 at 8673; Tr. 7/22 P.M. 59:13–

60:10, 61:7-8 [Greenberg]; Tr. 8/13 A.M. 24:15-24 [Tilton]). Tilton also relies on boilerplate

language in the Ark Angels III loan agreement to suggest that the loan was conditional. (Obj. No.

15). This too is incorrect. Tilton herself testified that the Ark Angels III loan funds would be used

to either purchase TransCare’s receivables from Wells Fargo or “go in or about day one as soon

as cash was needed.” (Tr. 8/13 A.M. 22:23–23:8).

                 c. Dr. Arnold Valued               the      Transcendence      Assets     Assuming      Tilton’s
                    Disinterestedness

        Dr. Arnold was not appraising TransCare, he was opining as to damages assuming the

hypothetical situation that Tilton successfully sold or refinanced TransCare without breaching her

duty of loyalty. See, e.g., Bomarko I, 794 A.2d at 1183, 1184-85 (“what plaintiffs are entitled to

receive is, at a minimum, what their shares would have been worth at the time of the Merger if

[the controlling shareholder] had not breached his fiduciary duties” and accounting for the effects

of the breach of fiduciary duty in considering both entire fairness and damages while noting that

“were this an appraisal action, I might reach a different result on this issue.”).

        Therefore, Tilton’s reliance on numerous appraisal cases is misplaced. Appraisals require

a higher bar for certainty than damage calculations because both parties have the burden of proof,

and because the Court is independently required to appraise the value of the company. PetSmart,




35
         Under the Bill of Sale, Transcendence agreed to borrow from and repay $10 million to Ark Angels III to
finance the purchase of the assets from PPAS. (PFC at 31, relying on JX 102 (Bill of Sale) at Recital E and Section
3). Similarly, Greenberg told Todd Trent, the Lockton insurance broker, that part of the $10 million purchase price
for Transcendence would be the Ark Angels II revolving loan. (PX 228, Tr. 7/22 P.M. 63:8-24 [Greenberg]).


                                                        64
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 75 of 81




2017 WL 2303599, at *1. “[U]nlike the more exact process followed in an appraisal action, the

law does not require certainty in the award of damages where a wrong has been proven and injury

established. Responsible estimates that lack mathematical certainty are permissible so long as the

Court has a basis to make a responsible estimate of damages.” Bomarko I, 794 A.2d at 1184

(citations omitted). Where “issues of loyalty are involved, potentially harsher rules come into

play. ‘Delaware law dictates that the scope of recovery for a breach of the duty of loyalty is not

to be determined narrowly.... The strict imposition of penalties under Delaware law are designed

to discourage disloyalty.’” Id., quoting Thorpe v. CERBCO Inc., 676 A.2d 436, 445 (Del. 1996).36

             2. Dr. Arnold Selected a Responsible Range of EBITDA Multiples

        Dr. Arnold identified a range of responsible market EBITDA multiples on the basis of the

comparable company and precedent transactions first identified by Greenberg. (PFC at 59-61; JX

55). Dr. Arnold subsequently confirmed that Greenberg’s companies were the most comparable.

Dunn testified that it was also his understanding that Greenberg’s companies were the most

comparable. (Tr. 8/8 48:9-25). Greenberg concluded that the average EBITDA multiple was 10.1.

(PFC at 60). Both Dunn and Tilton testified that there was market evidence of EBITDA multiples

of 7-8 for “healthy companies.” (Tr. 8/8 73:1-11 [Dunn]; Tr. 8/13 A.M. 17:1-20 [Tilton]). Dr.

Arnold’s findings were consistent as he identified a range of multiples of between 7.1 and 12.2

based on the same data, as of February 24, 2016. (Tr. 7/24 20:10-21:4).

         Tilton asserts that Dr. Arnold relied on “the testimony of Tilton and Greenberg concerning

industry multiples; however, they merely testified to multiples that could apply to TransCare if it



36
         Tilton also relies on two cases that having nothing to do with fiduciary duties: Chemipal Ltd. v. Slim-Fast,
350 F. Supp. 2d 582, 589-91 (D. Del. 2004) (Obj. at 84-85) and General Motors Corp. v. City of New Castle, 2000
WL 33113802 (Del. Super. Ct. Dec. 16, 2000) (Obj. at 84). Chemipal was a breach of contract action concerning the
sale of products in Israel, where the damages expert failed to understand the methodology used to gather the
information in third-party marketing materials. General Motors involved a tax case. Neither has anything to do with
Arnold’s analysis or the standards involved with damages for breach of the fiduciary duty of loyalty


                                                        65
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 76 of 81




were a healthy company, not to TransCare as it stood in January and February 2016.” Obj. Br. 75,

96 emphasis Tilton’s).              Tilton’s expert, Mr. Dunn, opined that TransCare’s size,

undercapitalization, distressed history, and low EBITDA margins would result in TransCare

fetching lower multiples than those market comparables. (Tr. 8/8 55:20–56:2, 56:22–57:2, 57:25–

58:13, 59:3-20). But Mr. Dunn did not analyze any data to support his hypothesis that TransCare’s

size, undercapitalization, distressed history, and low EBITDA margins would actually have

resulted in a lower multiple using a market company approach. (Tr. 8/8 56:3-7, 58:17-20, 60:1-

16, 62:24–63:2). In rebuttal, Dr. Arnold performed such an analysis and determined that the

market data in TransCare’s SIC category market showed that size, undercapitalization, distressed

history, and low EBITDA margins would not have any observable effect on the EBITDA multiples

used to value companies within the health care space. (Tr. 8/14 A.M. 49:15-24; DX 196 at 35). In

fact, in each case, Dr. Arnold found that adjusting for these factors would actually lead to higher

multiples. (Tr. 8/14 A.M. 54:1–58:1; DX 196 at 35).

         Tilton’s rebuttal to Dr. Arnold fails, however, because there was no evidence

Transcendence was not a “healthy company”, and certainly why it would not be so in the hands of

an unrelated buyer. Even Tilton’s sale and foreclosure had relieved the selected assets of $55

million in secured debt. Even Dunn, Tilton’s expert, said of Transcendence: “That is of a company

that is capitalized. That is a different company” (Tr. 8/8 64:6-10). Tilton’s Objection tries to

obscure this distinction between the Transcendence assets and TransCare, by repeatedly referring

to TransCare and then placing, in parentheses, the phrase (and/or NewCo).37



37
         See e.g. “TransCare (comprised of both OldCo and NewCo)” (Obj. Br. at 44-45); “TransCare (or at least the
NewCo business lines)” (id. at 64); “TransCare (or the NewCo business lines)” (id. at 65, 79); “TransCare (and
NewCo)” (id.); “TransCare (and thus NewCo)” (id.); “TransCare (and thus the NewCo business lines within
TransCare)” (id. at 80, n. 56); “TransCare (and the NewCo business lines)” (id.); TransCare (or any part of it)” (id. at
83); and “TransCare (or at least NewCo)”(id. at 97).



                                                          66
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 77 of 81




       While Tilton objects to Dr. Arnold’s range, Tilton does not object to the Bankruptcy

Court’s selection of 11x EBITDA from within the range. Nevertheless, the Bankruptcy Court

detailed its reasoning by the selection of 11x out of the 7x-12x range identified by Dr. Arnold.

(PFC at 63-64). In particular, the Bankruptcy Court relied on the fact — again not objected to by

Tilton — that a strategic buyer would not incur many of the projected operating expenses, or at

least in the same amount as Transcendence would, thus increasing the EBITDA to be gained from

the same assets. Id.

       In connection with a different point, Tilton makes the nihilistic argument that one can never

value a company because one can never know how the potential purchaser might project the

company’s earnings. (Obj. Br. at 87). However, this merely restates the reasonableness of Tilton’s

projections for Transcendence — a company with three simple business lines, including a long-

term government contract. (See supra at 18-19, 30-31). Moreover, as the Bankruptcy Court found

(again with no objection), Tilton failed to engage in a fair process to discover what potential

purchasers would be willing to pay, and indeed prohibited her staff from contacting the potential

purchasers who did express interest. (PFC at 31; see also id. at 11-13).

       Finally, choosing a multiple above the mid-point but below the high end of the range is in

keeping with Delaware breach of the duty of loyalty law, which makes Tilton bear the burden of

uncertainty. See, e.g., Paradee v. Paradee, 2010 WL 3959604, at *13 (Del. Ch. Oct. 5, 2010)

(“Although it would be improbable (bordering on impossible) for the Trust to have sold precisely

at the top of the market, the faithless fiduciary must bear that risk, not the innocent beneficiary.”);

(See also supra at 58).

       D. Tilton Offered No Competing Methodology to Value the Transcendence Assets

       Tilton criticizes the Trustee for relying on all the evidence discussed above. She claims

that her own projections are not reliable to approximate the value of TransCare. (Obj. Br. at 90-


                                                  67
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 78 of 81




91). She claims that the market multiples which Greenberg reported to her, and which Dr. Arnold

validated, were only for “healthy” companies. (Obj. Br. at 74-75). But Tilton does not offer any

competing projections, financial statements or market information which they believe Dr. Arnold

should have used. Tilton offers no competing approach or methodology to approximate the value

of the Transcendence in an arms-length sale. Tilton accuses the Bankruptcy Court of burden

shifting, however, that misses the mark in a breach of loyalty case for all the reasons discussed

above. Here, the Trustee is attempting to value what TransCare’s assets could have obtained had

Tilton acted in a disinterested manner and prepared the very analyses, reports and market tests the

lack of which Tilton claims doom the analysis.

       This is the tactic that Judge Engelmayer rejected in Hart v. Rick's Cabaret Int'l, Inc., 60 F.

Supp. 3d 447, 467 (S.D.N.Y. 2014), and which the Bankruptcy Court relied upon. (PFC at 63).

Courts typically reject this too-good-to-be-true tactic. Meyer v. Berkshire Life Ins. Co., 250 F.

Supp. 2d 544, 572-73 (D. Md. 2003) (“as Berkshire is a fiduciary which breached its duties, ‘[a]ny

doubt or ambiguity should be resolved against [it].’ Donovan v. Bierwirth, 754 F.2d 1049, 1067

(2d Cir. 1985). Finally, it is significant that Berkshire provided no damages calculation of its own

[on plaintiffs’ breach of fiduciary duty claim]. Accordingly, the only substantial evidence

presented on the extent of damages is that offered by the plaintiffs’ experts …”); Brundle ex rel.

Constellis Employee Stock Ownership Plan v. Wilmington Trust N.A., 241 F. Supp. 3d 610, 645

(E.D. Va. 2017) (Messina [plaintiff’s expert witness] is the only witness who provided a

comprehensive estimate of damages…Wilmington’s expert…testified that Messina’s method was

conceptually flawed .… Although there is some merit to Tarbell’s concern, his failure to provide

any alternative method for calculating damages leaves Messina’s estimates as the only evidence

as to damages. Therefore, the Court will use those estimates as its baseline….”), reconsideration




                                                 68
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 79 of 81




denied, 258 F. Supp. 3d 647 (E.D. Va. 2017) (“defendant’s newly offered competing theory of the

appropriate [damages] methodology does not make the evidence upon which the Court relied

‘false’”). See also Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1338 (Fed. Cir. 2004)

(“affirm[ing] the district court’s determination of the reasonable royalty in this case” based on

“Golight[’s] expert testimony regarding a hypothetical licensing negotiation” where “Wal-Mart

presented no expert testimony of its own regarding a reasonable royalty”).

        This reasoning is all the more applicable as Tilton’s own expert admitted that (a) he had no

opinion about the reasonableness of the business plans valued by Dr. Arnold (Tr. 8/8 69:17-22

[Dunn]) and (b) the market comparables employed by Dr. Arnold were the most comparable public

companies to TransCare (id. 47:23–49:7); and (c) Dunn and Tilton’s belief there was “market

evidence” for multiples of 7 to 8 “for healthy companies.” (id. 73:1-6). Tilton provided no other

documentation or methodology upon which the Bankruptcy Court should have assessed damages,

and all of her criticisms of Dr. Arnold would apply to any valuation of TransCare given Tilton’s

failure to undertake the steps necessary to sell TransCare in a disinterested manner.38

        E. The Bankruptcy Court’s Other Damages Rulings Were Correct

        Tilton does not object to the Bankruptcy Court’s determination to deduct $1 million from

the damage amount for the short-term revolving loan that Transcendence envisioned taking out to

achieve its business plan. (PFC at 65-67). However, Tilton does object to the Bankruptcy Court’s

determination that Dr. Arnold’s testimony was “unrefuted” when he explained that a “short to

medium term loan” would not result in “a dollar for dollar dilution” to shareholder value so as to

be deducted from the purchase price. (PFC at 66-67, Obj. No. 30). She claims that Dunn testified



38
         Cf. Oliver, 2006 WL 1064169, at *30 (relied upon by Tilton, Br. at 81) where the defendants submitted an
expert valuation testimony valuing the derivative claims at zero in support of their burden to prove they paid a fair
price. Tilton put on no such evidence here.


                                                        69
         Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 80 of 81




that a potential purchaser “needs to account for what else they would need to contribute to

TransCare in order to reach a total value of the company.” (Obj. No. 30, quoting Tr. 8/8 23:12-14

[Dunn]). First, Dunn’s general statement has nothing to do with how a short-term loan (as opposed

to a capital investment) would factor into purchase price. Second, Dunn admitted that he had no

knowledge of any of the details of the Transcendence transaction (Tr. 8/8 71:4–72:1), admitting it

was a “different company” (id. 64:6-10) and believing it was “capitalized” as compared to

TransCare. (id. 64:6-10).

       Nowhere in Tilton’s 99-page Objection does she identify what the capital need required

for Transcendence was, where the Court might look to find it, nor where the Bankruptcy Court

erred in its determination that much of the proposed initial funding was largely to pay off

TransCare’s debts which a third-party buyer would not pay. (PFC at 65). Nor does Tilton dispute

the Bankruptcy Court’s determination that the projections for Transcendence projected only

$120,000 in capital expenditures, with the remaining funding characterized as a “incremental

funding needs” which Tilton’s models assumed “can be offset if a new ABL line is secured or by

cash that builds throughout the year, and which listed the cash as a financing adjustment and not

as a capital expenditure. (PFC at 26-27). Nor does she object to the finding that the Ark III loan

extended to Transcendence represented a “revolving line of credit rather than [an] invest[ment] of

new capital.” (PFC at 66). Therefore, the Court should overrule Objection No. 30.

       Tilton also objects to the Bankruptcy Court’s deduction of $1.2 million from the damage

amount on account of liquidation sales achieved by the Trustee for the foreclosed assets once they

were returned to the estate. (Obj. No. 31). Tilton maintains that the Bankruptcy Court should have

deducted $2 million, and that the Bankruptcy Court wrongfully deducted $800,000 from the

deduction in such a way as to provide the Trustee with a double recovery. But this makes no sense,




                                               70
           Case 1:20-cv-06523-LAK Document 7 Filed 09/09/20 Page 81 of 81




because while the Trustee liquidated the Transcendence assets for $2 million, he paid $800,000

back to PPAS so that the estate received only $1.2 million. Therefore, the Bankruptcy Court

deducted $1.2 million from the damage amount. The Court should overrule Objection No. 31.

       Finally, Tilton offers no other competing deduction which the Bankruptcy Court should

have deducted but did not. Therefore, the Court should adopt the Bankruptcy Court’s damages

calculation.

                                        CONCLUSION

       Tilton certainly contests the result reached by the Bankruptcy Court. However, as shown

herein, Tilton cannot show where the Bankruptcy Court erred in applying each of the steps required

by Delaware law. Tilton’s real objection is not to the Bankruptcy Court’s determinations, but to

Delaware fiduciary law which prevented her from making decisions for TransCare in the manner

that she did. That is why, to escape the conclusions required by Delaware law, Tilton is forced

over and over again to disclaim her own contemporaneous analyses, projections, statements and

actions.

       Respectfully, the Court should overrule Defendant Tilton’s Objection and enter final

judgment against Tilton as provided for in the PFC.

Dated: New York, New York                             AMINI LLC
       September 9, 2020

                                                      By: /s Avery Samet________________
                                                            Bijan Amini
                                                            Avery Samet
                                                      131 West 35th Street, 12th Floor
                                                      New York, New York 10001
                                                      Tel: (212) 490-4700
                                                      bamini@aminillc.com
                                                      asamet@aminillc.com

                                                      Attorneys for Plaintiff Salvatore LaMonica,
                                                      as Chapter 7 Trustee



                                               71
